EXHIBIT 10.1

 

 

 

364-DAY BRIDGE TERM LOAN AGREEMENT

dated as of

March 16, 2012

among

KELLOGG COMPANY,

as Borrower

The Lenders Party Hereto

and

BARCLAYS BANK PLC,

as Administrative Agent

 

 

JPMORGAN CHASE Bank N.A.,

as Syndication Agent

COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK NEDERLAND”, NEW
YORK BRANCH

and

WELLS FARGO BANK, N.A.,

as Documentation Agents

 

 

BARCLAYS CAPITAL,

as Sole Lead Arranger and Sole Bookrunner

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I Definitions      1   

SECTION 1.01.

 

Defined Terms

     1   

SECTION 1.02.

 

Classification of Loans and Borrowings

     20   

SECTION 1.03.

 

Terms Generally

     20   

SECTION 1.04.

 

Accounting Terms; GAAP; Pro Forma Calculations

     20   

SECTION 1.05.

 

Exchange Rates

     21   

SECTION 1.06.

 

Determinations Made in Good Faith

     21    ARTICLE II The Credits      21   

SECTION 2.01.

 

Commitments

     21   

SECTION 2.02.

 

Loans and Borrowings

     21   

SECTION 2.03.

 

Requests for Borrowing

     22   

SECTION 2.04.

 

[Reserved]

     22   

SECTION 2.05.

 

[Reserved]

     23   

SECTION 2.06.

 

[Reserved]

     23   

SECTION 2.07.

 

Funding of Borrowing

     23   

SECTION 2.08.

 

Interest Elections

     23   

SECTION 2.09.

 

Termination and Reduction of Commitments

     24   

SECTION 2.10.

 

Repayment of Loans; Evidence of Debt

     25   

SECTION 2.11.

 

Prepayment of Loans

     26   

SECTION 2.12.

 

Fees

     27   

SECTION 2.13.

 

Interest

     27   

SECTION 2.14.

 

Alternate Rate of Interest

     28   

SECTION 2.15.

 

Increased Costs

     29   

SECTION 2.16.

 

Break Funding Payments

     30   

SECTION 2.17.

 

Taxes

     30   

SECTION 2.18.

 

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

     33   

SECTION 2.19.

 

Mitigation Obligations; Replacement of Lenders

     34   

SECTION 2.20.

 

[Reserved]

     35   

SECTION 2.21.

 

[Reserved]

     35   



--------------------------------------------------------------------------------

SECTION 2.22.

 

[Reserved]

     35   

SECTION 2.23.

 

Defaulting Lenders

     35    ARTICLE III Representations and Warranties      36   

SECTION 3.01.

 

Organization and Qualification

     36   

SECTION 3.02.

 

Subsidiaries

     36   

SECTION 3.03.

 

Corporate Authority and Validity of Obligations

     37   

SECTION 3.04.

 

Margin Stock

     37   

SECTION 3.05.

 

Financial Reports

     37   

SECTION 3.06.

 

No Material Adverse Change

     37   

SECTION 3.07.

 

Litigation

     37   

SECTION 3.08.

 

Tax Returns

     37   

SECTION 3.09.

 

Approvals

     38   

SECTION 3.10.

 

ERISA

     38   

SECTION 3.11.

 

Environmental Matters

     38   

SECTION 3.12.

 

Properties

     38   

SECTION 3.13.

 

Compliance with Laws

     38   

SECTION 3.14.

 

Investment Company Status

     39   

SECTION 3.15.

 

Disclosure

     39    ARTICLE IV Conditions      39   

SECTION 4.01.

 

Effective Date

     39   

SECTION 4.02.

 

Closing Date

     40   

SECTION 4.03.

 

Determinations under Sections 4.01 and 4.02

     41    ARTICLE V Affirmative Covenants      41   

SECTION 5.01.

 

Corporate Existence

     42   

SECTION 5.02.

 

Maintenance

     42   

SECTION 5.03.

 

Taxes

     42   

SECTION 5.04.

 

Insurance

     42   

SECTION 5.05.

 

Financial Reports and Other Information

     42   

SECTION 5.06.

 

Books and Records; Inspection Rights

     44   

SECTION 5.07.

 

Compliance with Laws

     44    ARTICLE VI Negative Covenants      44   

SECTION 6.01.

 

Indebtedness

     44   

SECTION 6.02.

 

Liens

     45   

 

ii



--------------------------------------------------------------------------------

SECTION 6.03.

 

Sale and Leaseback Transactions

     46   

SECTION 6.04.

 

Fundamental Changes

     46   

SECTION 6.05.

 

Use of Proceeds

     46   

SECTION 6.06.

 

Interest Expense Coverage Ratio

     47    ARTICLE VII Events of Default      47    ARTICLE VIII The
Administrative Agent      49    ARTICLE IX [Reserved]      52    ARTICLE X
Miscellaneous      52   

SECTION 10.01.

 

Notices

     52   

SECTION 10.02.

 

Waivers; Amendments

     53   

SECTION 10.03.

 

Expenses; Indemnity; Damage Waiver

     54   

SECTION 10.04.

 

Successors and Assigns

     56   

SECTION 10.05.

 

Survival

     59   

SECTION 10.06.

 

Counterparts; Integration; Effectiveness

     59   

SECTION 10.07.

 

Severability

     59   

SECTION 10.08.

 

Right of Setoff

     60   

SECTION 10.09.

 

Governing Law; Jurisdiction; Consent to Service of Process

     60   

SECTION 10.10.

 

WAIVER OF JURY TRIAL

     61   

SECTION 10.11.

 

Headings

     61   

SECTION 10.12.

 

Confidentiality

     61   

SECTION 10.13.

 

Interest Rate Limitation

     62   

SECTION 10.14.

 

[Reserved]

     62   

SECTION 10.15.

 

USA Patriot Act

     62   

SECTION 10.16.

 

No Fiduciary Relationship

     62   

 

iii



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule 1.01  

—  

   Applicable Rate Schedule 2.01  

—  

   Commitments Schedule 2.18  

—  

   Payment Accounts Schedule 3.02  

—  

   Significant Subsidiaries Schedule 3.07  

—  

   Litigation Schedule 3.08  

—  

   Taxes Schedule 3.10  

—  

   ERISA Schedule 3.11  

—  

   Environmental Matters Schedule 6.01  

—  

   Outstanding Indebtedness Schedule 6.02  

—  

   Existing Liens Schedule 6.03  

—  

   Sale-Leaseback Transactions

EXHIBITS

 

Exhibit A  

—  

   Form of Assignment and Assumption Exhibit B  

—  

   [Reserved] Exhibit C  

—  

   Form of Solvency Certificate Exhibit D  

—  

   Form of Compliance Certificate Exhibit E  

—  

   Form of Note Exhibit F  

—  

   Form of Prepayment Notice

 

iv



--------------------------------------------------------------------------------

This 364-DAY BRIDGE TERM LOAN AGREEMENT (this “Agreement”), dated as of
March 16, 2012, among KELLOGG COMPANY, a Delaware corporation, the LENDERS party
hereto, BARCLAYS BANK PLC, as Administrative Agent, JPMorgan Chase Bank N.A., as
Syndication Agent, and Coöperatieve Centrale Reiffeisen-Boerenleenbank B.A.,
“Rabobank Nederland”, New York Branch and Wells Fargo Bank, National
Association, as Documentation Agents.

The Borrower (such term and each other capitalized term used and not otherwise
defined herein having the meaning assigned to it in Article I) has requested the
Lenders to extend credit to enable it to borrow on the Closing Date a principal
amount not in excess of $1,000,000,000. The proceeds of such borrowings are to
be used to fund, in part, the Acquisition and to pay Transaction Costs. The
Lenders are willing to extend such credit to the Borrower on the terms and
subject to the conditions herein set forth.

Accordingly, the parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Acquisition” means the acquisition by the Borrower of the Snacks Business from
the Seller pursuant to the Transaction Agreement.

“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means Barclays, in its capacity as administrative agent
for the Lenders hereunder, or any successor thereto appointed in accordance with
Article VIII. Unless the context requires otherwise, the term “Administrative
Agent” shall include any Affiliate of Barclays through which Barclays shall
perform any of its obligations in such capacity and as permitted hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.



--------------------------------------------------------------------------------

“Agreement” has the meaning assigned to such term in the preamble hereto.

“Aggregate Commitment” means the aggregate of the Commitments of all of the
Lenders, as reduced or increased from time to time pursuant to the terms and
conditions hereof. As of the date hereof, the Aggregate Commitment is
$1,000,000,000.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus  1/2 of 1% and (c) the Adjusted LIBO Rate on
such day (or if such day is not a Business Day, the immediately preceding
Business Day) for a deposit in US Dollars with a maturity of one month plus 1%.
For purposes of clause (c) above, the Adjusted LIBO Rate on any day shall be
based on the rate per annum appearing on the Reuters “LIBOR01” screen displaying
British Bankers’ Association Interest Settlement Rates (or on any successor or
substitute screen provided by Reuters, or any successor to or substitute for
such service, providing rate quotations comparable to those currently provided
on such screen, as determined by the Administrative Agent from time to time for
purposes of providing quotations of interest rates applicable to US Dollar
deposits in the London interbank market) at approximately 11:00 a.m., London
time, two Business Days prior to such day for deposits in US Dollars with a
maturity of one month. Any change in the Alternate Base Rate due to a change in
the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate shall
be effective from and including the effective date of such change in the Prime
Rate, Federal Funds Effective Rate or the Adjusted LIBO Rate, as the case may
be.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
aggregate Loans (or, prior to the making of Loans hereunder, the Aggregate
Commitment) represented by such Lender’s Loan (or, as applicable Commitment);
provided, that in the case of Section 2.23 when a Defaulting Lender shall exist,
“Applicable Percentage” shall be calculated disregarding any Defaulting Lender’s
Loan or Commitment in accordance with Section 2.23.

“Applicable Rate” means, for any day, with respect to any Eurocurrency Loan or
any ABR Loan or with respect to the commitment fees payable hereunder, as the
case may be, the applicable rate per annum set forth under the caption
“Eurocurrency Spread”, “Alternate Base Rate Spread” or “Commitment Fee Rate”, as
the case may be, based upon the ratings by Moody’s and S&P, respectively,
applicable on such date to the Index Debt determined in accordance with the grid
attached hereto as Schedule 1.01.

For the purposes of this definition, (i) if either Moody’s or S&P shall not have
in effect a rating for the Index Debt (other than by reason of the circumstances
referred to in the last sentence of this paragraph), then such rating agency
shall be deemed to have established a rating in Category 3; (ii) if the ratings
established or deemed to have been established by Moody’s and S&P for the Index
Debt shall fall within different Categories, the Applicable Rate shall be based
on the higher of the two ratings unless one of the two ratings is two Categories
lower than the other, in which case the Applicable Rate shall be determined by
reference to the Category one level below that of the higher of the two ratings
and (iii) if the ratings established or deemed to have been established by
Moody’s and S&P for the Index Debt shall be changed (other than as a result of a
change in the rating system of Moody’s or S&P), such change shall be effective
as of the date on which it is first announced by the applicable rating agency.
Each change in the

 

2



--------------------------------------------------------------------------------

Applicable Rate shall apply during the period commencing on the effective date
of such change and ending on the date immediately preceding the effective date
of the next such change. If the rating system of Moody’s or S&P shall change, or
if either such rating agency shall cease to be in the business of rating
corporate debt obligations, the Borrower and the Lenders shall negotiate in good
faith to amend this provision to reflect such changed rating system or the
unavailability of ratings from such rating agency and, pending the effectiveness
of any such amendment, the Applicable Rate shall be determined by reference to
the rating most recently in effect prior to such change or cessation.

“Arranger” means Barclays Capital, the investment banking division of Barclays.

“Asset Sale” means a sale, transfer or other disposition, in each case, on or
after the date hereof and outside the ordinary course of business, to any Person
(other than the Borrower or any Subsidiary), in one transaction or a series of
related transactions in excess of $100,000,000 for any individual transaction or
$250,000,000 in the aggregate (and to the extent not reinvested or committed
pursuant to a binding agreement to be reinvested into assets useful to the
business of the Borrower or any Subsidiary within 180 days after the receipt of
Net Cash Proceeds thereof (provided, that in each such case, the Borrower
provides prior written notice to the Administrative Agent of any such
reinvestment election and the aggregate amount of such Net Cash Proceeds to be
so reinvested)), of all or any part of Borrower’s or any Subsidiary’s
businesses, assets or properties of any kind, whether real, personal, or mixed
and whether tangible or intangible, whether now owned or hereafter acquired,
including the Equity Interests of any Subsidiary owned by Borrower or such
Subsidiary (but excluding any issuance by Borrower or any Subsidiary, as
applicable, of any of its Equity Interests to any Person) and the receipt of any
property insurance as a result of any loss, damage or destruction of any of its
assets or from the condemnation of any assets, other than (i) inventory and
other assets sold, leased (including sub-leases) or licensed out in the ordinary
course of business (excluding any such sales, leases or licenses pursuant to or
in contemplation of the discontinuation of any operation or division), (ii) the
sale or other disposition of cash or cash equivalents and (iii) the sale,
exchange or other disposition of accounts receivable in connection with the
compromise, settlement or collection thereof consistent with past practice.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent and the
Borrower.

“Attributable Debt” means, with respect to any Sale-Leaseback Transaction, the
present value (discounted at the rate set forth or implicit in the terms of the
lease included in such Sale-Leaseback Transaction, compounded semiannually) of
the total obligations of the lessee for rental payments (other than amounts
required to be paid on account of taxes, maintenance, repairs, insurance,
assessments, utilities, operating and labor costs and other items which do not
constitute payments for property rights or amounts related to contingent rents
(such as those based on sales)) during the remaining term of the lease included
in such Sale-Leaseback Transaction (including any period for which such lease
has been extended). In the case of any lease that is terminable by the lessee
upon payment of a penalty, the Attributable Debt shall be the lesser of the
Attributable Debt determined assuming termination upon the first date such

 

3



--------------------------------------------------------------------------------

lease may be terminated (in which case the Attributable Debt shall also include
the amount of the penalty, but no rent shall be considered as required to be
paid under such lease subsequent to the first date upon which it may be so
terminated) or the Attributable Debt determined assuming no such termination.
Any determination of any rate implicit in the terms of the lease included in
such Sale-Leaseback Transaction made in accordance with generally accepted
financial practices by the Borrower shall absent manifest error be binding and
conclusive.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy.”

“Bankruptcy Event” means, with respect to any Person, that such Person becomes
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Barclays” means Barclays Bank PLC.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means Kellogg Company, a Delaware corporation.

“Borrowing” means Loans of the same Type made, converted or continued on the
same date and, in the case of Eurocurrency Loans, as to which a single Interest
Period is in effect.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in deposits in US Dollars in the London interbank market.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

4



--------------------------------------------------------------------------------

“Change in Control” means (a) any Person or group of Persons (within the meaning
of Section 13 or 14 of the Securities Exchange Act of 1934, as amended) shall
have acquired beneficial ownership (within the meaning of Rule 13d-3 promulgated
by the SEC under said Act) of 40% or more in voting power of the outstanding
Voting Stock of the Borrower or (b) members of the Board of Directors of the
Borrower on the date hereof plus any additional members of such Board whose
nomination for election to such Board is recommended or approved by a majority
of the then current members of such Board shall at any time fail to constitute a
majority of such Board.

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender (or, for purposes of
Section 2.15(b), by any lending office of such Lender or by such Lender’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the date of this Agreement; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines, policies or directives thereunder or issued or
promulgated in connection therewith and only to the extent actually implemented
and (y) all requests, rules, guidelines or directives issued or promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III and only to
the extent actually implemented, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted, promulgated or issued.

“Closing Date” means the date on which the Loans are made pursuant to
Section 2.01 of this Agreement.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans on the Closing Date pursuant to Section 2.01(a), as such
commitment may be (a) reduced from time to time pursuant to Section 2.09 and
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 10.04. The initial amount of each Lender’s Commitment
is set forth on Schedule 2.01, or in the Assignment and Assumption pursuant to
which such Lender shall have assumed its Commitment, as applicable.

“Commitment Termination Date” has the meaning assigned to it in Section 2.09(a).

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus, without duplication and to the extent deducted in determining such
Consolidated Net Income, the sum of (i) Consolidated Interest Expense for such
period, (ii) consolidated income tax expense (including, without duplication,
foreign withholding taxes

 

5



--------------------------------------------------------------------------------

and any state single business unitary or other similar taxes) for such period,
(iii) all amounts attributable to depreciation and amortization for such period,
(iv) any non-cash charges for such period, (v) fees and expenses incurred in
connection with (A) the Transactions (as defined in the Existing Credit
Agreement as in effect on the Effective Date) and (B) to the extent permitted
under the Existing Credit Agreement, the Transactions (as defined herein),
(vi) fees and expenses in an aggregate amount for any fiscal year not in excess
of $20,000,000 incurred in connection with the issuance of any Indebtedness or
equity, acquisitions, investments or asset sales or divestitures permitted
hereunder and (vii) any (A) cash charges in an aggregate amount for any fiscal
year not in excess of $50,000,000 or (B) any noncash charges, in each case
arising out of the restructuring, consolidation, severance or discontinuance of
any portion of the operations, employees and/or management of any entities or
businesses of the Borrower or any of the Subsidiaries, determined without giving
effect to any extraordinary gains or losses for such period to the extent
included in determining Consolidated Net Income, all determined on a
consolidated basis in accordance with GAAP.

“Consolidated Interest Expense” means, for any period, the sum of (a) the cash
interest expense (including imputed interest expense in respect of Capital Lease
Obligations) of the Borrower and the Subsidiaries for such period, determined on
a consolidated basis in accordance with GAAP, and (b) any amounts paid during
such period in respect of interest or other financing costs of the Borrower or
any Subsidiary that have been or are required to be capitalized and are not
included in consolidated interest expense for such period in accordance with
GAAP; provided that there shall be excluded from Consolidated Interest Expense
(i) any fees paid to the Administrative Agent and (ii) any payments made to
obtain any interest rate hedging agreements; and provided further, solely for
purposes of determining compliance with Section 6.06, in the event the Borrower
or any Subsidiary acquired or disposed of any Person or line of business during
the relevant period, Consolidated Interest Expense will be determined giving pro
forma effect to any incurrence or repayment of Indebtedness related to such
acquisition or disposition as if such incurrence or repayment of Indebtedness
had occurred on the first day of the relevant period.

“Consolidated Net Income” means, for any period, the net income or loss of the
Borrower and the Subsidiaries for such period determined on a consolidated basis
in accordance with GAAP; provided that (a) there shall be excluded the income of
any Person (other than the Borrower) in which any other Person (other than the
Borrower or any Subsidiary or any director holding qualifying shares or other
third parties holding nominal amounts of shares, as required by or in compliance
with applicable law) owns an Equity Interest, except to the extent of the amount
of dividends or other distributions actually paid to the Borrower or any of the
Subsidiaries during such period, and (b) solely for purposes of determining
compliance with Section 6.06, in the event the Borrower or any Subsidiary
acquired or disposed of any Person or line of business during the relevant
period, Consolidated Net Income will be determined giving pro forma effect to
such acquisition or disposition as if such acquisition or disposition and any
related incurrence or repayment of Indebtedness had occurred on the first day of
the relevant period, but shall not take into account any cost savings projected
to be realized as a result of such acquisition or disposition other than cost
savings permitted to be included under Regulation S-X of the Securities and
Exchange Commission.

 

6



--------------------------------------------------------------------------------

“Consolidated Net Sales” means, for any period, the net sales of the Borrower
and the Subsidiaries for such period, as reported as a line item in the
Borrower’s income statements filed as part of the Borrower’s reports to the SEC
on Forms 10-K and 10-Q.

“Consolidated Total Assets” means the total assets of the Borrower and the
Subsidiaries determined in accordance with GAAP; provided that for purposes of
determining compliance with Sections 6.01, 6.02 and 6.03, in the event the
Borrower or any Subsidiary acquires any Person or line of business after the
fiscal quarter end referred to in such Section, “Consolidated Total Assets” as
of such fiscal quarter end shall be deemed to include the assets of such Person
or line of business from and after the date of such acquisition.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Controlled Group” means all of a controlled group of corporations and all
trades and businesses (whether or not incorporated) under common control that,
together with the Borrower or any Subsidiary, are treated as a single employer
under Section 414 of the Code.

“Credit Party” means the Administrative Agent or any other Lender.

“Debt Issuance” means the incurrence of Indebtedness for borrowed money
(including the sale or issuance of debt securities), in each case, by the
Borrower or any Subsidiary, other than Excluded Debt.

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans or (ii) pay over to any Credit Party any other amount required to be paid
by it hereunder, unless, in the case of clause (i) above, such Lender notifies
the Administrative Agent in writing that such failure is the result of such
Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Borrower or any Credit Party in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has

 

7



--------------------------------------------------------------------------------

failed, within three Business Days after request by a Credit Party, acting in
good faith, to provide a certification in writing from an authorized officer of
such Lender that it will comply with its obligations (and is financially able to
meet such obligations) to fund prospective Loans under this Agreement, provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon such Credit Party’s receipt of such certification in form and substance
reasonably satisfactory to it and the Administrative Agent, or (d) has become
the subject of a Bankruptcy Event.

“Effective Date” means the date on which the conditions set forth in
Section 4.01 are satisfied (or waived in accordance with Section 10.02).

“Environmental Laws” means all federal, state, local and foreign statutes, laws
(including common law), regulations, ordinances, judgments, permits and other
governmental rules or restrictions relating to human health, safety (including
occupational safety and health standards), and protection of the environment or
to emissions, discharges or releases of pollutants, contaminants, hazardous
substances or wastes into the environment, including ambient air, surface or
ground water, or land, or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
pollutants, contaminants, hazardous substances or wastes or the cleanup or other
remediation thereof.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Laws,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

“Equity Issuance” means the issuance of any Equity Interest of the Borrower or
any Subsidiary to any Person other than (i) to the Borrower or any Subsidiary
(as applicable), (ii) pursuant to any employee equity compensation plan or
agreement or other employee equity compensation arrangement, any employee
benefit plan or agreement or other employee benefit arrangement or any
non-employee director equity compensation plan or agreement or other
non-employee director equity compensation arrangement or pursuant to the
exercise or vesting of any employee or director stock options, restricted stock
units, warrants or other equity awards or (iii) pursuant to dividend
reinvestment programs.

“ERISA” has the meaning assigned to such term in Section 3.10.

 

8



--------------------------------------------------------------------------------

“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate.

“Events of Default” has the meaning assigned to such term in Article VII.

“Excluded Debt” means (i) intercompany Indebtedness among the Borrower and/or
any Subsidiary, (ii) foreign credit lines in effect on the Effective Date,
(iii) Indebtedness in the form of securities to be issued by one or more foreign
Subsidiaries denominated in one or more foreign currencies in an aggregate
principal amount up to the US Dollar Equivalent of $400,000,000, (iv) credit
extensions under the Existing Credit Agreement up to the existing commitments of
$2,000,000,000 on the Effective Date, (v) issuances by the Borrower or any
Subsidiary under short-term commercial paper programs, (vi) any trade or
customer finance-related financing in the ordinary course of business,
(vii) refinancings (not in excess or the principal amount thereof plus interest,
premium and other related costs) of (A) the Borrower’s $750,000,000 5.125% notes
due December 3, 2012 and its $750,000,000 4.25% notes due March 6, 2013, and
(B) Indebtedness of any foreign Subsidiary existing prior to the Effective Date
(with Indebtedness incurred by any foreign Subsidiary), (viii) other
Indebtedness in an aggregate principal amount up to $100,000,000 and (ix) the
Loans.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) income or franchise Taxes imposed on (or measured
by) its net income, (b) any branch profits Taxes imposed by any jurisdiction,
(c) in the case of a Lender (other than an assignee pursuant to a request by the
Borrower under Section 2.19(b)), any withholding Tax imposed by the
United States of America resulting from any law that is in effect and would
apply to amounts payable by the Borrower to such Lender at the time such Lender
becomes a party to this Agreement (or designates a new lending office), (d) in
the case of a Lender, any withholding Tax that is attributable to such Lender’s
failure to comply with Section 2.17(e) and (e) any U.S. federal withholding
Taxes imposed under FATCA, except, in the case of clause (c) above, to the
extent that (i) such Lender (or its assignor, if any) was entitled, at the time
of designation of a new lending office (or assignment), to receive additional
amounts from the Borrower with respect to any withholding Tax pursuant to
Section 2.17, or (ii) such withholding Tax shall have resulted from the making
of any payment to a location other than the office designated by the
Administrative Agent or such Lender for the receipt of payments of the
applicable type.

“Existing Credit Agreement” means the credit agreement, dated as of March 4,
2011, among the Borrower, the borrowing subsidiaries party thereto, the lenders
party thereto, and JPMorgan Chase Bank, N.A., as amended, amended and restated,
supplemented or otherwise modified from time to time.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.

 

9



--------------------------------------------------------------------------------

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
federal funds transactions with members of the Federal Reserve System arranged
by federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average rate (rounded upwards, if necessary,
to the next 1/100 of 1%) charged to the Person acting as the Administrative
Agent on such day on such transactions as determined by the Administrative
Agent.

“Financed Portion” means, at any time, with respect to a Securitization, the
greatest amount of the claims of the parties providing financing (whether
through direct purchases of receivables or interests therein or through other
financing arrangements), however evidenced, including direct claims on
collections of a party providing financing and including debt or equity
interests or securities (other than any seller’s interests retained by any
wholly owned Subsidiary) of a purchasing vehicle, permitted to be outstanding at
such time under such Securitization (assuming the satisfaction of all conditions
to issuance) or, if greater, the maximum purchase limit, however denominated,
under such Securitization.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer, assistant treasurer or controller of the Borrower.

“Foreign Lender” means, as to the Borrower, any Lender that is organized under
the laws of a jurisdiction other than that in which the Borrower is located. For
purposes of this definition, the United States of America, each State thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.

“GAAP” means generally accepted accounting principles in the United States of
America or, when reference is made to another jurisdiction, generally accepted
accounting principles in effect from time to time in such jurisdiction.

“Governmental Authority” means the government of the United States of America or
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or

 

10



--------------------------------------------------------------------------------

letter of guaranty issued to support such Indebtedness or obligation; provided,
that the term Guarantee shall not include (i) endorsements for collection or
deposit, (ii) standard contractual indemnities not related to the borrowing of
money or Indebtedness, in each case in the ordinary course of business, or
(iii) recourse at customary levels in connection with Securitizations accounted
for as sales. The amount of any Guarantee of any guaranteeing Person shall be
deemed to be the lower of (a) an amount equal to the stated or determinable
amount of the primary obligation in respect of which such Guarantee is made and
(b) the maximum amount for which such guaranteeing Person may be liable pursuant
to the terms of the instrument embodying such Guarantee, unless such primary
obligation and the maximum amount for which such guaranteeing Person may be
liable are not stated or determinable, in which case the amount of such
Guarantee shall be such guaranteeing Person’s maximum reasonably anticipated
liability (assuming such Person is required to perform) in respect thereof as
determined by such Person in good faith.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Laws.

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, currency swap agreement, commodity price protection
agreement or other interest or currency exchange rate or commodity price hedging
arrangement. The “principal amount” of any Hedging Agreement of the Borrower or
any Subsidiary at any time shall be deemed to be the aggregate amount at such
time of the payments that would be required to be made by the Borrower or such
Subsidiary in the event of any early termination at such time of such Hedging
Agreement.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of others,
(h) all Capital Lease Obligations of such Person, (i) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty and (j) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances. The Indebtedness
of any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor. Indebtedness shall
not include trade payables and accrued expenses arising in the ordinary course
of business.

 

11



--------------------------------------------------------------------------------

“Indemnified Liabilities” has the meaning assigned to such term in
Section 10.03(b).

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Borrower that is not guaranteed by any other Person or subject to any
other credit enhancement.

“Information Memorandum” means the Confidential Information Memorandum relating
to the Borrower prepared in connection with the syndication of the Loans.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.08.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last
Business Day of each March, June, September and December and the Maturity Date
and (b) with respect to any Eurocurrency Loan, the last day of the Interest
Period applicable to the Borrowing of which such Loan is a part and, in the case
of a Eurocurrency Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period
and the Maturity Date.

“Interest Period” means, with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless, in the case of a
Eurocurrency Borrowing only, such next succeeding Business Day would fall in the
next calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (ii) any Interest Period pertaining to a Eurocurrency
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period. For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption.

“LIBO Rate” means, with respect to any Eurocurrency Borrowing for any Interest
Period, the rate per annum determined by the Administrative Agent at
approximately 11:00 a.m., London time, on the Quotation Day for such Interest
Period by reference to the British Bankers’ Association Interest Settlement
Rates for deposits in US Dollars (as reflected on the applicable Reuters
screen), for a period equal to such Interest Period; provided that if such rate
does not appear on such page or service or if such page or service is not
available, the rate per annum determined by the Administrative Agent to be the
offered rate on such other page or other service

 

12



--------------------------------------------------------------------------------

which displays an average British Bankers Association Interest Settlement Rate
for deposits in US Dollars for a period equal to such Interest Period; provided
further that if both such rates are unavailable at such time for any reason,
then the “LIBO Rate” for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in such
currency for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurocurrency Loan being made, continued or
converted by the Administrative Agent and with a term equivalent to such
Interest Period would be offered by the Administrative Agent to major banks in
the applicable London interbank market at their request at approximately 11:00
a.m. (London time) on the Quotation Date for such Interest Period.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Loan Documents” means this Agreement, and each promissory note delivered
pursuant to this Agreement, as such documents may be amended, modified,
supplemented or restated from time to time.

“Loan Transactions” means the execution, delivery and performance by the
Borrower of this Agreement and the other Loan Documents in connection therewith,
the borrowing of the Loans, the use of the proceeds thereof, and the other
transactions contemplated to be effected in connection therewith (other than the
Acquisition).

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Margin Stock” means “margin stock” as defined in Regulation U of the Board of
Governors of the Federal Reserve System.

“Material Adverse Effect” means (a) any condition or change that has affected or
would reasonably be expected to affect materially and adversely the business,
assets, liabilities or financial condition of the Borrower and the Subsidiaries
taken as a whole or (b) a material adverse effect on the rights of or benefits
available to the Administrative Agent or the Lenders under any Loan Document.

“Maturity Date” means the date that is 364 days from the Closing Date, and if
such date is not a Business Day, then the immediately preceding Business Day.

“Moody’s” means Moody’s Investors Service, Inc and its successors.

“Net Cash Proceeds” means the proceeds actually received by the Borrower or any
Subsidiary in cash or cash equivalents from any Debt Issuance, Equity Issuance
or Asset Sale, in each case net, without duplication, of (w) fees and other
costs and expenses incurred in connection with such transaction, including
attorneys’ fees, accountants’ fees, investment banking fees, survey costs, title
insurance premiums, and related search and recording charges,

 

13



--------------------------------------------------------------------------------

transfer taxes, deed or mortgage recording taxes, other customary expenses and
brokerage, consultant and other customary fees, (x) in the case of any Asset
Sale, the required repayment of any Indebtedness secured by a Lien on an asset
which is the subject of such Asset Sale, (y) the amount of all taxes paid or
estimated to be payable by the Borrower or any Subsidiary in connection with
such Debt Issuance, Equity Issuance or Asset Sale and (z) in the case of any
Asset Sale, the amount of any reserves established by the Borrower or any
Subsidiary in accordance with GAAP to fund purchase price adjustments and
indemnification and similar contingent liabilities in connection therewith.

“Non-Consenting Lender” has the meaning assigned to such term in
Section 2.19(b).

“Obligations” means (a) the principal of, and premium, if any, on, and interest
on, the Loans and commitment fees hereunder (including interest and commitment
fees accruing during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding), in each case when and as due, whether at maturity, by acceleration,
upon one or more dates set for repayment or otherwise and (b) all other monetary
obligations, including other fees, costs, expenses and indemnities, whether
primary, secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), of the Borrower under this Agreement or any other
Loan Document.

“Other Taxes” means any and all present or future recording, stamp, documentary,
excise, transfer, sales, property or similar Taxes, charges or levies arising
from any payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.

“Participant” has the meaning assigned to such term in Section 10.04(e).

“Participant Register” has the meaning assigned to such term in
Section 10.04(h).

“PBGC” has the meaning assigned to such term in Section 3.10.

“Permitted Encumbrances” means:

(a) Liens imposed by law for taxes, assessments or other governmental charges
that are not yet due or are being contested in compliance with Section 5.03;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days, are in de
minimis amounts or are being contested in good faith and by appropriate
proceedings with adequate reserves under GAAP being provided therefor;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance, health insurance and other
social security laws or regulations and withholding taxes;

 

14



--------------------------------------------------------------------------------

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (j) of Article VII;

(f) easements, zoning restrictions, rights-of-way, minor defects or
irregularities in title and similar encumbrances on real property imposed by law
or arising in the ordinary course of business that do not secure any monetary
obligations and do not interfere with the ordinary conduct of business of the
Borrower or any Subsidiary;

(g) rights of set-off in favor of financial institutions (other than in respect
of amounts deposited to secure Indebtedness);

(h) liens in the nature of trustee’s liens granted pursuant to any indenture
securing obligations to pay compensation to such trustee, to reimburse its
expenses and to indemnify it under the terms thereof;

(i) licenses, leases or subleases (other than Capital Leases and other financing
leases) granted to third parties (other than to secure Indebtedness) not
interfering in any material respect with the business of the Borrower or any
Subsidiary;

(j) liens arising in connection with contracts with or made at the request of
the United States of America, any State of the United States of America or any
department, agency or instrumentality of the foregoing; and

(k) liens arising from deposits with or the giving of any form of security to
any Governmental Authority required as a condition to the transaction of
business or exercise of any privilege, franchise or license;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness, except for deposits specifically referenced in clauses
(c), (d) and (k) hereof.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means, for the Borrower and each Subsidiary at any time, an employee
pension benefit plan which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Code or Section 302 of ERISA
and either (a) is maintained by a member of the Controlled Group for employees
of a member of the Controlled Group, (b) is maintained pursuant to a collective
bargaining agreement or any other arrangement under which more than one employer
makes contributions and to which a member of the Controlled Group is then making
or accruing an obligation to make contributions or has within the preceding five
plan years made contributions, or (c) under which a member of the Controlled
Group has any liability, including any liability by reason of having been a
substantial employer within the meaning of Section 4063 of ERISA at any time
during the preceding five years or by reason of being deemed a contributing
sponsor under Section 4069 of ERISA.

 

15



--------------------------------------------------------------------------------

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Barclays as its prime rate in effect at its principal office in
New York City; each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective.

“Quotation Day” means, with respect to any Eurocurrency Borrowing and any
Interest Period, the day on which it is market practice in the relevant
interbank market for prime banks to give quotations for deposits in the currency
of such Borrowing for delivery on the first day of such Interest Period. If such
quotations would normally be given by prime banks on more than one day, the
Quotation Day will be the last of such days.

“Register” has the meaning set forth in Section 10.04(c).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective partners, trustees, shareholders, directors,
officers, employees, agents, representatives, attorneys, advisors and
controlling persons of such Person and such Person’s Affiliates.

“Required Lenders” means, at any time, Lenders holding more than 50% of the
aggregate outstanding Loans (or, prior to making any Loans, more than 50% of the
Aggregate Commitment) at such time.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and its successors.

“Sale-Leaseback Transaction” means any arrangement whereby the Borrower or a
Subsidiary shall sell or transfer any property, real or personal, used or useful
in its business, whether now owned or hereinafter acquired, and thereafter rent
or lease property that it intends to use for substantially the same purpose or
purposes as the property sold or transferred; provided that any such arrangement
(a) involving no party other than the Borrower and any Wholly Owned Subsidiary
or (b) entered into within 180 days after the acquisition, construction or
substantial improvement of the subject property shall not be deemed to be a
“Sale-Leaseback Transaction”.

“SEC” means the Securities and Exchange Commission or any successor.

“Securities Act” means the United States Securities Act of 1933.

“Securitization” means the transfer or pledge of accounts receivable or
interests in accounts receivable (a) to a trust, partnership, corporation or
other entity, which transfer or pledge is funded by such entity in whole or in
part by the issuance to one or more lenders or investors of indebtedness or
securities that are paid principally from the cash flow derived from such
accounts receivable or interests in accounts receivable, or (b) directly to an
investor or other purchaser.

“Seller” means The Proctor and Gamble Company.

 

16



--------------------------------------------------------------------------------

“Significant Subsidiary” means (a) any Subsidiary that directly owns or Controls
any other Significant Subsidiary, (b) each Subsidiary identified as a
Significant Subsidiary on Schedule 3.02, (c) any Subsidiary designated from time
to time by the Borrower as a Significant Subsidiary by written notice to the
Administrative Agent and (d) any other Subsidiary (i) the consolidated net sales
of which were greater than 5% of the Borrower’s Consolidated Net Sales for the
most recent period of four fiscal quarters for which financial statements have
been delivered pursuant to Section 5.05(a) or (b) (or, prior to the first
delivery of such financial statements, for the period of four fiscal quarters
ended January 1, 2012) or (ii) the consolidated assets of which as of the last
day of the applicable period referred to in the preceding clause (ii) were
greater than 5% of Consolidated Total Assets as of such date. The Borrower will
not permit the total consolidated assets or the consolidated net sales of the
Significant Subsidiaries (together with the directly owned assets of the
Borrower) at the last day of or for any period of four fiscal quarters to
represent less than 90% of Consolidated Total Assets or Consolidated Net Sales
of the Borrower and the Subsidiaries as of such last day or for such period. For
purposes of making the determinations required by this definition, net sales and
assets of foreign Subsidiaries shall be converted into US Dollars at the rates
used in preparing the consolidated balance sheet of the Borrower.

“Snacks Business” means, the Seller’s business of sourcing, manufacturing,
producing, marketing, selling, distributing and developing (a) snack-related
products and services, including potato crisps of various flavors and product
line extensions that feature different compositions and flavors, and (b) cracker
stick-related products and services.

“SPC” has the meaning set forth in Section 10.04(i).

“Specified Representations” means those representations and warranties set forth
in Sections 3.01(a), 3.03, 3.04 and 3.14.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject, for
Eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Eurocurrency Loans shall be deemed to constitute
Eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the

 

17



--------------------------------------------------------------------------------

equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

“Subsidiary” means any direct or indirect subsidiary of the Borrower.

“Target Material Adverse Effect” means any circumstance, change, development,
condition or event that, individually or in the aggregate, has a material
adverse effect on the business, condition (financial or otherwise) or results of
operations of the Snacks Business taken as a whole; provided, however, that any
such effect resulting or arising from or relating to any of the following
matters will not be considered when determining whether a Target Material
Adverse Effect has occurred or would reasonably be expected to occur: (a) any
conditions in the industry in which the Snacks Business competes in general;
(b) any conditions in the United States general economy or the general economy
in other geographic areas in which the Snacks Business operates; (c) political
conditions, including acts of war (whether or not declared), armed hostilities
and terrorism, or developments or changes therein; (d) any conditions resulting
from natural disasters; (e) compliance by Seller with its covenants in the
Transaction Agreement; (f) the failure of the financial or operating performance
of the Snacks Business to meet internal forecasts or budgets for any period
prior to, on or after the date of the Transaction Agreement (but the underlying
reason for the failure to meet such forecasts or budgets may be considered);
(g) any action taken or omitted to be taken at the request of the Borrower
(unless any such action taken or omitted to be taken is materially adverse to
the interests of the Lenders and has not received the prior written consent of
the Arranger); (h) effects or conditions resulting from the announcement of the
Transaction Agreement or the transactions contemplated thereby, including any
employee departures; (i) any deterioration in the business, financial condition
or results of operations of the Snacks Business that occurs subsequent to
February 15, 2012 and prior to the Closing Date and does not (A) arise out of
any breach of the Transaction Agreement by Seller, (B) arise out of any
extraordinary event of a nature described in clauses (c) or (d) (and in which
case, such extraordinary event will be considered to the extent that it
disproportionately affects the Snacks Business as compared to similarly situated
businesses operating in the potato crisp business in the United States and other
geographic areas in which the Snacks Business operates), or (C) arise out of a
product recall required under applicable law relating to human health and food
safety of the products manufactured and/or distributed by, or on behalf of, the
Snacks Business or out of a product tampering event that involves tampering with
the products manufactured and/or distributed by, or on behalf of, the Snacks
Business (and in which case, such recall or product tampering event will be
considered to the extent that it disproportionately affects the Snacks Business
as compared to similarly situated businesses operating in the potato crisp
business in the United States and other geographic areas in which the Snacks
Business operates); or (j) changes in laws or GAAP; provided, further, that with
respect to clauses (a), (b), (c), (d) or (j), such matter will be considered to
the extent that it disproportionately affects the Snacks Business as compared to
similarly situated businesses operating in the snacks business in the United
States and other geographic areas in which the Snacks Business operates.

“Target Representations” means the representations made by the Seller with
respect to the Snacks Business in the Transaction Agreement that are material to
the interests of the Lenders (to the extent that the breach of such
representations would permit the Borrower not to close the Acquisition in
accordance with the Transaction Agreement).

 

18



--------------------------------------------------------------------------------

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.

“Transaction Agreement” means the Transaction Agreement, dated as of
February 15, 2012, between the Borrower and the Seller (including all
attachments thereto) as amended, modified and supplemented from time to time in
accordance with the terms hereof.

“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement and the other Loan Documents in connection therewith, the
Acquisition, the borrowing of the Loans, the use of the proceeds thereof, and
the other transactions contemplated to be effected connection therewith.

“Transaction Costs” means the total cost of the fees, commissions and expenses
related to the Transactions.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“US Dollars” or “$” refers to lawful money of the United States of America.

“US Dollar Equivalent” means, on any date of determination, (a) with respect to
any amount in US Dollars, such amount, and (b) with respect to any amount in any
foreign currency, the equivalent in US Dollars of such amount, determined by the
Administrative Agent pursuant to Section 1.05 using the currency exchange rate
with respect to such foreign currency at the time in effect for such amount
under the provisions of such Section.

“US Lender” has the meaning set forth in Section 2.17(e)(ii).

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.

“Voting Stock” of any Person means capital stock of any class of classes or
other Equity Interests (however designated) having ordinary voting power for the
election of directors or the equivalent governing body of such Person, other
than stock or other Equity Interests having such power only by reason of
happening of a contingency.

“Welfare Plan” means a “welfare plan” as defined in Section 3(l) of ERISA.

“Wholly Owned Subsidiary” means any Subsidiary all the Equity Interests in
which, other than directors’ qualifying shares and/or other nominal amounts of
Equity Interests that are required to be held by Persons (other than the
Borrower or its Wholly Owned Subsidiaries, as applicable) under applicable law,
are owned, directly or indirectly, by the Borrower.

 

19



--------------------------------------------------------------------------------

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a
“Eurocurrency Loan”). Borrowings also may be classified and referred to by Type
(e.g., a “Eurocurrency Borrowing”).

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights. Each reference herein
to the “knowledge” of the Borrower or any Subsidiary shall be deemed to be a
reference to the knowledge of any member of senior management of the Borrower or
such Subsidiary, any Financial Officer and, in the case of any reference to
knowledge of any specific subject matter, the senior manager of the department
or office of the Borrower responsible for such matter.

SECTION 1.04. Accounting Terms; GAAP; Pro Forma Calculations. (a) Except as
otherwise expressly provided herein, all terms of an accounting or financial
nature shall be construed in accordance with GAAP, as in effect from time to
time; provided that, if the Borrower notifies the Administrative Agent that the
Borrower requests an amendment to any provision hereof to eliminate the effect
of any change occurring after the Effective Date in GAAP or in the application
thereof on the operation of such provision (or if the Administrative Agent
notifies the Borrower that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith.

(b) All pro forma computations required to be made hereunder giving effect to
any acquisition or other transaction shall be calculated after giving pro forma
effect thereto (and, in the case of any pro forma computations made hereunder to
determine whether such acquisition or other transaction is permitted to be
consummated hereunder, to any other such transaction consummated since the first
day of the period covered by any component of such pro forma computation and on
or prior to the date of such computation) as if such transaction had occurred on
the first day of the period of four consecutive fiscal quarters ending with the
most recent fiscal quarter for which financial statements shall have been
delivered pursuant to Section

 

20



--------------------------------------------------------------------------------

5.05(a) or 5.05(b), and to the extent applicable, to the historical earnings and
cash flows associated with the assets acquired and any related incurrence of
Indebtedness, all in accordance with Article 11 of Regulation S-X under the
Securities Act. If any Indebtedness bears a floating rate of interest and is
being given pro forma effect, the interest on such Indebtedness shall be
calculated as if the rate in effect on the date of determination had been the
applicable rate for the entire period (taking into account any Hedging Agreement
applicable to such Indebtedness if such Hedging Agreement has a remaining term
in excess of 12 months).

SECTION 1.05. Exchange Rates. For purposes of any determination under Article V,
Article VI (other than Section 6.06) or Article VII or any determination under
any other provision of this Agreement expressly requiring the use of a current
exchange rate, all amounts incurred, outstanding or proposed to be incurred or
outstanding in currencies other than US Dollars shall be translated into US
Dollars at currency exchange rates in effect on the date of such determination.
For purposes of Section 6.06, amounts in currencies other than US Dollars shall
be translated into US Dollars at the currency exchange rates used in preparing
the Borrower’s annual and quarterly financial statements.

SECTION 1.06. Determinations Made in Good Faith. All determinations hereunder
made by any party hereto shall be made in good faith.

ARTICLE II

The Credits

SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make a Loan to the Borrower on the Closing Date in US
Dollars in an aggregate principal amount not to exceed the Commitment of such
Lender; provided, that if for any reason the full amount of such Lender’s
Commitment is not fully drawn on the Closing Date, the undrawn portion thereof
shall automatically be cancelled thereon. Any amount borrowed under this
Section 2.01 and subsequently repaid or prepaid may not be reborrowed. Each
Lender’s Commitment shall terminate immediately and without further action on
the Closing Date after giving effect to the funding of such Lender’s Commitment
on such date.

SECTION 2.02. Loans and Borrowings. (a) Each Loan shall be made as part of a
Borrowing consisting of Loans made by the Lenders (or their Affiliates as
provided in paragraph (b) below) ratably in accordance with their respective
Commitments. The failure of any Lender to make any Loan required to be made by
it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

(b) Subject to Section 2.14, each Borrowing shall be comprised entirely of
Eurocurrency Loans or ABR Loans, as the Borrower may request in accordance
herewith. Each Lender at its option may make any Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan; provided that any
exercise of such option shall not affect the obligation of the Borrower to repay
such Loan in accordance with the terms of this Agreement.

 

21



--------------------------------------------------------------------------------

(c) At the commencement of each Interest Period for any Eurocurrency Borrowing,
such Borrowing shall be an integral multiple of $5,000,000 and not less than
$25,000,000. At the time that each ABR Borrowing is made, such Borrowing shall
be in an aggregate amount that is an integral multiple of $1,000,000 and not
less than $5,000,000; provided that an ABR Borrowing may be in an aggregate
amount that is equal to the entire unused balance of the Aggregate Commitment,
as the case may be. Borrowings of more than one Type may be outstanding at the
same time; provided that there shall not at any time be outstanding more than a
total of 10 Eurocurrency Borrowings.

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.

SECTION 2.03. Requests for Borrowing. To request a Borrowing, the Borrower shall
notify the Administrative Agent of such request by telephone or by telecopy
(a) in the case of a Eurocurrency Borrowing, not later than 11:00 a.m., New York
City time, three Business Days before the date of the proposed Borrowing or
(b) in the case of an ABR Borrowing, not later than 11:00 a.m., New York City
time, on the Business Day of the proposed Borrowing. Such Borrowing Request
shall be irrevocable and, if telephonic, shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Borrowing Request
in a form agreed to by the Administrative Agent and the Borrower and signed by
the Borrower; provided that a Borrowing Request may be revoked by the Borrower
(by notice to the Administrative Agent at any time prior to 9:00 a.m., New York
City time, on the day of the proposed Borrowing), such revocation to be subject
to Section 2.16 in the case of a Borrowing Request for a Eurocurrency Borrowing.
Each such telephonic and written Borrowing Request shall specify the following
information with respect to each Borrowing in compliance with Section 2.02:

(i) the aggregate principal amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) the Type of the requested Borrowing;

(iv) in the case of a Eurocurrency Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.07.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurocurrency Borrowing, then the Borrower shall be
deemed to have selected an Interest Period of one month’s duration. Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

SECTION 2.04. [Reserved]

 

22



--------------------------------------------------------------------------------

SECTION 2.05. [Reserved]

SECTION 2.06. [Reserved]

SECTION 2.07. Funding of Borrowing. (a) Each Lender shall make each Loan on the
Closing Date by wire transfer of immediately available funds by 1:00 p.m., New
York City time, to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders. The Administrative
Agent will make such Loans available to the Borrower by promptly crediting the
amounts so received, in like funds, by wire transfer of such funds to an account
of the Borrower specified in the applicable Borrowing Request.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of the Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of the Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may (but shall
not be required to), in reliance upon such assumption, make available to the
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the greater of (x) the Federal Funds Effective
Rate, and (y) a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation or (ii) in the case of the
Borrower, the interest rate applicable to the Borrowing, as the case may be. If
such Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in the Borrowing.

SECTION 2.08. Interest Elections. (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurocurrency Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request. Thereafter, the Borrower may elect to convert such
Borrowing to a different Type or to continue such Borrowing and, in the case of
a Eurocurrency Borrowing, may elect Interest Periods therefor, all as provided
in this Section. The Borrower may elect different options with respect to
different portions of the Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising the Borrowing,
and any Loans resulting from an election made with respect to any such portion
shall be considered a separate Borrowing. Notwithstanding any other provision of
this Section, no Borrowing may be converted into or continued as a Borrowing
with an Interest Period ending after the Maturity Date.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone or by telecopy (i) in the
case of a Eurocurrency Borrowing, not later than 11:00 a.m., New York City time,
three Business Days before the date of the proposed conversion of an ABR
Borrowing into a Eurocurrency Borrowing or continuation of a Eurocurrency
Borrowing or (ii) in the case of an ABR Borrowing, not later than 11:00 a.m.,
New York City time, one Business Day before the date of the proposed conversion
of a Eurocurrency Borrowing into an ABR Borrowing. Each such Interest Election

 

23



--------------------------------------------------------------------------------

Request shall be irrevocable and, if telephonic, shall be confirmed promptly by
hand delivery or telecopy to the Administrative Agent of a written Interest
Election Request in a form approved by the Administrative Agent and signed by
the Borrower. Notwithstanding any other provision of this Section, the Borrower
shall not be permitted to elect an Interest Period for Eurocurrency Loans that
does not comply with Section 2.02(d).

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and

(iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurocurrency Borrowing, but
does not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period, such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing may be converted to or
continued as a Eurocurrency Borrowing and (ii) unless repaid, each Eurocurrency
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.

SECTION 2.09. Termination and Reduction of Commitments. (a) Unless previously
terminated, the Commitments shall terminate immediately upon the first to occur
of the following: (i) the consummation of the Acquisition, (ii) the abandonment
or termination of the definitive documentation for the Acquisition, including
the Transaction Agreement and (iii) 11:59 p.m., New York City time, on
December 31, 2012 (such date, the “Commitment Termination Date”).

 

24



--------------------------------------------------------------------------------

(b) The Borrower may at any time terminate, or from time to time reduce, the
Commitments; provided that each reduction of the Commitments shall be in an
amount that is an integral multiple of $1,000,000 and not less than $5,000,000.

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied.

(d) Upon receipt by the Borrower or any Subsidiary, on or after the Effective
Date but on or prior to the Closing Date, of Net Cash Proceeds arising from any
Debt Issuance, Equity Issuance or Asset Sale, the Commitments shall be
automatically reduced in an amount equal to 100% of such Net Cash Proceeds. The
Borrower shall promptly notify the Administrative Agent of the receipt of any
such Net Cash Proceeds and the Administrative Agent will promptly notify each
Lender of its receipt of each such notice.

(e) Any termination or reduction of the Commitments pursuant to this
Section 2.09 shall be permanent. Each reduction of the Commitments pursuant to
this Section 2.09 shall be made ratably among the Lenders in accordance with
their respective Commitments.

SECTION 2.10. Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender the unpaid principal amount of the Loans on the Maturity Date.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the Indebtedness of the Borrower to such Lender resulting
from the Loans made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of the Loans made hereunder, the Type thereof and the Interest
Period, if any, applicable thereto, (ii) the amount of any principal, interest
or other amount due and payable or to become due and payable from the Borrower
to each Lender hereunder and (iii) the amount of any sum received by the
Administrative Agent hereunder for the account of the Lenders and each Lender’s
share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

 

25



--------------------------------------------------------------------------------

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall execute and deliver to such Lender a
promissory note payable to the order of such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) and in substantially the form
attached hereto as Exhibit E. Thereafter, the Loans evidenced by such promissory
note and interest thereon shall at all times (including after assignment
pursuant to Section 10.04) be represented by one or more promissory notes in
such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

SECTION 2.11. Prepayment of Loans. (a) The Borrower shall have the right at any
time and from time to time to prepay the Loans in whole or in part, subject to
prior notice in accordance with paragraph (d) of this Section, without premium
or penalty (other than payment of any amounts required under Section 2.16).

(b) [Reserved]

(c) Prior to any optional prepayment of Borrowings the Borrower shall select the
Borrowing or Borrowings to be prepaid and shall specify such selection in the
notice of such prepayment pursuant to paragraph (d) below.

(d) The Borrower shall notify the Administrative Agent of any prepayment under
paragraph (a) of this Section by submitting to the Administrative Agent a notice
of prepayment in the form of Exhibit F (i) in the case of prepayment of a
Eurocurrency Borrowing, not later than 11:00 a.m., New York City time, three
Business Days before the date of prepayment, or (ii) in the case of prepayment
of an ABR Borrowing, not later than 11:00 a.m., New York City time, one Business
Day before the date of prepayment. Each such notice shall be irrevocable and
shall specify the prepayment date and the principal amount of the Loans or
portion thereof, to be prepaid; provided that a notice of prepayment of the
Loans delivered by the Borrower may state that such notice is conditioned upon
the effectiveness of other credit facilities, in which case such notice may be
revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied. Promptly
following receipt of any such notice relating to the Loans, the Administrative
Agent shall advise the Lenders of the contents thereof. Each partial prepayment
of the Loans under paragraph (a) of this Section shall be in an amount that
would be permitted in the case of a Borrowing of the same Type as provided in
Section 2.02. Each prepayment of the Loans shall be applied ratably to the Loans
included in the Borrowing or Borrowings specified in the notice of prepayment.
Prepayments under paragraph (a) of this Section shall be accompanied by accrued
interest to the extent required by Section 2.13. Any Loans prepaid pursuant to
this Section 2.11(d) may not be reborrowed.

(e) Upon receipt by the Borrower or any Subsidiary, on or after the funding of
the Loans on the Closing Date, of Net Cash Proceeds arising from any Debt
Issuance, Equity Issuance or Asset Sale, the Borrower shall promptly notify the
Administrative Agent thereof and within five Business Days of such receipt,
prepay the Loans in an amount equal to 100% of such Net Cash Proceeds. The
Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s ratable share of such
prepayment. Any prepayment of a Eurocurrency Loan shall be accompanied by all
accrued interest on the amount prepaid, together with any additional amounts
required pursuant to Section 2.16. Each such prepayment shall be applied ratably
to the outstanding Loans of the Lenders. Any Loans prepaid pursuant to this
Section 2.11(e) may not be reborrowed.

 

26



--------------------------------------------------------------------------------

SECTION 2.12. Fees. (a) The Borrower agrees to pay to the Administrative Agent
for the account of each Lender a commitment fee, which shall accrue at the
relevant Commitment Fee Rate specified in the definition of Applicable Rate on
the daily amount of the Commitments of such Lender during the period from and
including the Effective Date to but excluding the Commitment Termination Date.
Accrued commitment fees shall be payable in arrears on the last Business Day of
March, June, September and December of each year and on the Commitment
Termination Date, commencing on the first such date to occur after the Effective
Date. All commitment fees shall be computed on the basis of a year of 360 days
and shall be payable for the actual number of days elapsed (including the first
day but excluding the last day).

(b) The Borrower agrees to pay to the Administrative Agent for the account of
each Lender a duration fee, each in an amount and on the date as set forth
below:

(i) 0.50% of the principal amount of the Loan of such Lender outstanding on the
date that is 90 days after the Closing Date;

(ii) 1.00% of the principal amount of the Loan of such Lender outstanding on the
date that is 180 days after the Closing Date; and

(iii) 1.50% of the principal amount of the Loan of such Lender outstanding on
the date that is 270 days after the Closing Date.

(c) The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.

(d) All fees payable under this Section 2.12 shall be paid on the dates due, in
immediately available funds, to the Administrative Agent for its own account or,
in the case of commitment fees and duration fees, for distribution to the
Lenders. Fees paid shall not be refundable under any circumstances.

SECTION 2.13. Interest. (a) The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Rate.

(b) The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c) [Reserved]

(d) [Reserved]

 

27



--------------------------------------------------------------------------------

(e) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section, or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.

(f) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan; provided that (i) interest accrued pursuant to
paragraph (e) of this Section shall be payable on demand, (ii) in the event of
any repayment of any Loan (other than a partial repayment of an ABR Loan prior
to the Maturity Date), accrued interest on the principal amount repaid shall be
payable on the date of such repayment and (iii) in the event of any conversion
of any Eurocurrency Loan prior to the end of the current Interest Period
therefor, accrued interest on such Loan shall be payable on the effective date
of such conversion.

(g) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Alternate Base Rate,
Adjusted LIBO Rate, or LIBO Rate shall be determined by the Administrative
Agent, and such determination shall be conclusive absent manifest error.

SECTION 2.14. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurocurrency Borrowing shall be ineffective,
and any such Eurocurrency Borrowing shall be converted to or continued on the
last day of the Interest Period applicable thereto as an ABR Borrowing, (ii) if
any Borrowing Request requests a Eurocurrency Borrowing, such Borrowing shall be
made as an ABR Borrowing and (iii) with respect to the circumstances described
in clause (a) above only, the utilization of the Adjusted LIBO Rate component in
determining the Alternative Base Rate shall be suspended; provided that if the
circumstances giving rise to such notice affect only one Type of Borrowings,
then the other Type of Borrowings shall be permitted.

 

28



--------------------------------------------------------------------------------

SECTION 2.15. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except to the extent any such reserve requirement is
reflected in the Adjusted LIBO Rate); or

(ii) impose on any Lender or the London interbank market any other condition
affecting this Agreement or Eurocurrency Loans made by such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan (or of maintaining its
obligation to make any such Loan) or to reduce the amount of any sum received or
receivable by such Lender hereunder (whether of principal, interest or
otherwise), then the Borrower will pay to such Lender, as the case may be, such
additional amount or amounts as will compensate such Lender, as the case may be,
on an after-tax basis for such additional costs incurred or reduction suffered.

(b) If any Lender determines that any Change in Law regarding such Lender’s
capital requirements has or would have the effect of reducing the rate of return
on such Lender’s capital or on the capital of such Lender’s holding company, if
any, as a consequence of this Agreement or the Loans made by such Lender to a
level below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender
as the case may be, such additional amount or amounts as will compensate such
Lender or such Lender’s holding company for any such reduction suffered.

(c) [Reserved]

(d) A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as the case may be, as specified
in paragraph (a) or (b) of this Section, together with supporting documentation
or computations, shall be delivered to the Borrower and shall be conclusive
absent manifest error. The Borrower shall pay such Lender the amount shown as
due on any such certificate within 10 Business Days after receipt thereof.

(e) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section shall not constitute a waiver of such Lender’s right to demand
such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.

 

29



--------------------------------------------------------------------------------

SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurocurrency Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under
Section 2.11(d) and is revoked in accordance therewith), or (d) the assignment
of any Eurocurrency Loan other than on the last day of the Interest Period,
applicable thereto as a result of a request by the Borrower pursuant to
Section 2.19 then, in any such event, the Borrower shall compensate each Lender
for the loss, cost and expense attributable to such event. In the case of a
Eurocurrency Loan, such loss, cost or expense to any Lender shall be deemed to
include an amount determined by such Lender to be the excess, if any, of (i) the
amount of interest which would have accrued on the principal amount of such Loan
had such event not occurred, at the Adjusted LIBO Rate, as applicable, that
would have been applicable to such Loan, for the period from the date of such
event to the last day of the then current Interest Period therefor (or, in the
case of a failure to borrow, convert or continue, for the period that would have
been the Interest Period for such Loan), over (ii) the amount of interest which
would accrue on such principal amount for such period at the interest rate which
such Lender would bid were it to bid, at the commencement of such period, for
deposits in US Dollars of a comparable amount and period from other banks in the
eurocurrency market or bill rate market, as applicable. A certificate of any
Lender setting forth any amount or amounts that such Lender is entitled to
receive pursuant to this Section, together with supporting documentation or
computations, shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 Business Days after receipt thereof. For the
avoidance of doubt, the Borrower shall not be obligated to compensate any Lender
under this Section for any loss of anticipated profits in respect of any of the
foregoing.

SECTION 2.17. Taxes. (a) Each payment by the Borrower under any Loan Document
shall be made without withholding for any Taxes, unless such withholding is
required by any law. If the Borrower or the Administrative Agent determines, in
its sole discretion exercised in good faith, that it is so required to withhold
Taxes, then the Borrower or the Administrative Agent may so withhold and shall
timely pay the full amount of withheld Taxes to the relevant Governmental
Authority in accordance with applicable law. If such Taxes are Indemnified Taxes
or Other Taxes, then the amount payable by the Borrower shall be increased as
necessary so that, net of such withholding (including such withholding
applicable to additional amounts payable under this Section), the applicable
Administrative Agent or Lender (as the case may be) receives the amount it would
have received had no such withholding been made.

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) The Borrower shall indemnify the Administrative Agent and each Lender,
within 10 Business Days after written demand therefor, for the full amount of
any Indemnified Taxes or Other Taxes paid by the Administrative Agent or such
Lender, as the case may be, on or with respect to any payment by or on account
of any obligation of the Borrower hereunder or under any other Loan Document
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) and any penalties, interest
and

 

30



--------------------------------------------------------------------------------

reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate setting forth in
reasonable detail the amount and nature of such payment or liability delivered
to the Borrower by a Lender or by the Administrative Agent on its own behalf or
on behalf of a Lender, shall be conclusive absent manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding Tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable law as
reasonably requested by the Borrower to permit such payments to be made without
withholding or at a reduced rate.

(i) Any Foreign Lender that is entitled to an exemption from, or reduction in,
U.S. federal withholding Tax shall deliver to the Borrower and the
Administrative Agent two (2) completed originals of (A) either United States
Internal Revenue Service Form W-8BEN, Form W-8ECI or Form W-8IMY (together with
any applicable underlying forms), or any subsequent versions thereof or
successors thereto, (B) in the case of a Foreign Lender claiming exemption from
or reduction in U.S. federal withholding Tax under Section 871(h) or 881(c) of
the Code with respect to payments of “portfolio interest,” the applicable Form
W-8BEN, or any subsequent versions thereof or successors thereto and a
certificate representing that such Foreign Lender (1) is not a bank for purposes
of Section 881(c)(3)(A) of the Code, (2) is not a “10 percent shareholder”
(within the meaning of Section 881(c)(3)(B) of the Code) of the Borrower, (3) is
not a “controlled foreign corporation” (within the meaning of
Section 881(c)(3)(C) of the Code) and (4) is not conducting a trade or business
in the United States with which the relevant interest payments are effectively
connected, or (C) any other applicable document prescribed by the Internal
Revenue Service certifying as to the entitlement of such Foreign Lender to such
exemption, or reduced rate, from United States withholding tax with respect to
all payments to be made to such Foreign Lender under this Agreement and the
other Loan Documents, in all cases, properly completed and duly executed by such
Foreign Lender claiming, as applicable, complete exemption from or reduced rate
of, U.S. federal withholding Tax on payments by the Borrower under this
Agreement and the other Loan Documents. Such forms shall be delivered by each
Foreign Lender on or before the date it becomes a party to this Agreement (or,
in the case of a transferee that is a participation holder, on or before the
date such participation holder becomes a transferee hereunder) and on or before
the date, if any, such Foreign Lender changes its applicable lending office by
designating a different lending office. In addition, each Foreign Lender shall
deliver such forms promptly upon the obsolescence or invalidity of any form
previously delivered by such Foreign Lender. Notwithstanding any other provision
of this Section 2.17(e), a Lender shall not be required to deliver any form
pursuant to this Section 2.17(e) that such Lender is not legally able to
deliver.

 

31



--------------------------------------------------------------------------------

(ii) Each Lender that is a “United States person” as defined in
Section 7701(a)(30) of the Code (a “US Lender”) (y) on or prior to the date such
US Lender becomes a US Lender hereunder and (z) from time to time if requested
by the Borrower, shall provide the Administrative Agent and the Borrower with
two original accurate and duly completed United States Internal Revenue Service
Forms W-9 certifying as to such Lender’s entitlement to full exemption from
United States backup withholding tax, or any successor forms.

(iii) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent, at the time or times
prescribed by law and at such time or times as shall be reasonably requested by
the Borrower or the Administrative Agent, such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower or the Administrative
Agent, as the case may be, to comply with its obligations under FATCA, to
determine that such Lender has or has not complied with such Lender’s
obligations under FATCA and, as necessary, to determine the amount to deduct and
withhold from such payment. Solely for purposes of this Section 2.17(e)(iii),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

(f) If the Administrative Agent or a Lender determines, in its sole discretion,
that it has received a refund of any Taxes or Other Taxes as to which it has
been indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 2.17, it shall pay over such refund
to the Borrower (but only to the extent of indemnity payments made, or
additional amounts paid, by the Borrower under this Section 2.17 with respect to
the Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Administrative Agent or such Lender and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund); provided, that the Borrower, upon the request of the
Administrative Agent or such Lender, agrees to repay the amount paid over to the
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender in the event
the Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This Section shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its Taxes which it deems confidential) to the
Borrower or any other Person.

(g) Each Lender shall severally indemnify the Administrative Agent for any Taxes
(but, in the case of any Indemnified Taxes or Other Taxes, only to the extent
that the Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes or Other Taxes and without limiting the obligation of the
Borrower to do so) attributable to such

 

32



--------------------------------------------------------------------------------

Lender that are paid or payable by the Administrative Agent in connection with
any Loan Document and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. The indemnity under this Section 2.17(g)
shall be paid within 10 Business Days after the Administrative Agent delivers to
the applicable Lender a certificate stating the amount of Taxes so paid or
payable by the Administrative Agent. Such certificate shall be conclusive of the
amount so paid or payable absent manifest error.

SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) The Borrower shall make each payment required to be made by it hereunder or
under any other Loan Document (whether of principal, interest, fees or of
amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to
2:00 p.m., New York City time, on the date when due, in immediately available
funds, without set-off or counterclaim. Any amounts received after such time on
any date may, in the discretion of the Administrative Agent, be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent to
the applicable account specified on Schedule 2.18 for the account of the
applicable Lenders or, in any such case, to such other account as the
Administrative Agent shall from time to time specify in a notice delivered to
the Borrower, except payments pursuant to Sections 2.15, 2.16, 2.17 and 10.03
shall be made directly to the Persons entitled thereto. The Administrative Agent
shall distribute any such payments received by it for the account of any other
Person to the appropriate recipient promptly following receipt thereof. If any
payment under any Loan Document shall be due on a day that is not a Business Day
(other than the Maturity Date), the date for payment shall be extended to the
next succeeding Business Day and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent from the Borrower to pay fully all amounts of principal,
interest and fees then due from the Borrower hereunder, such funds shall be
applied (i) first, towards payment of interest and fees then due from the
Borrower hereunder, ratably among the parties entitled thereto in accordance
with the amounts of interest and fees then due to such parties, and (ii) second,
towards payment of principal of the Loans then due from the Borrower hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal then due to such parties.

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans resulting in such Lender receiving payment of a greater proportion of
the aggregate amount of its Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans; provided
that (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this

 

33



--------------------------------------------------------------------------------

Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any assignee or
participant, other than to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply). The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.07(b) or paragraph (d) of this Section 2.18, then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.

SECTION 2.19. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.15, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates if, in the reasonable judgment of
such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.15 or 2.17, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b) If any Lender requests compensation under Section 2.15, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, or if any
Lender becomes a Defaulting Lender, or if any Lender (such Lender, a
“Non-Consenting Lender”) has failed to consent to a proposed amendment, consent
or waiver that under Section 10.02 requires the consent of all Lenders (or all
the affected Lenders) and with respect to which the Required Lenders shall have
granted their consent, then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in

 

34



--------------------------------------------------------------------------------

accordance with and subject to the restrictions contained in Section 10.04), all
its interests, rights and obligations under this Agreement to an assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (i) the Borrower shall have received the
prior written consent of the Administrative Agent, which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder (including
amounts payable pursuant to Section 2.16(d)), from the assignee (to the extent
of such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts), (iii) in the case of any such assignment and
delegation resulting from a claim for compensation under Section 2.15 or
payments required to be made pursuant to Section 2.17, such assignment will
result in a material reduction in such compensation, payments or additional
interest, and (iv) in the case of any assignment and delegation resulting from a
Lender becoming a Non-Consenting Lender (A) the Administrative Agent shall have
given its prior written consent to such assignment (which consent shall not be
unreasonably withheld or delayed), (B) if any such Non-Consenting Lender does
not execute and deliver to the Administrative Agent a duly executed Assignment
and Assumption pursuant to Section 10.04(b) reflecting such assignment within
five Business Days of the date on which the applicable assignee executes and
delivers such Assignment and Assumption to such Non-Consenting Lender, then such
Non-Consenting Lender shall be deemed to have executed and delivered such
Assignment and Assumption without any action on the part of such Non-Consenting
Lender, whereupon such assignment shall become effective upon payment to such
Lender of all amounts owing to such Lender under clause (b)(ii) above (which
amounts shall be calculated by the Administrative Agent and shall be conclusive
absent manifest error) and compliance with the other applicable requirements
pursuant to Section 10.04(b) and (C) the applicable assignee shall be deemed to
have consented to the applicable amendment, waiver or consent.

SECTION 2.20. [Reserved]

SECTION 2.21. [Reserved]

SECTION 2.22. [Reserved]

SECTION 2.23. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a) commitment fees shall cease to accrue on the unfunded portion of the
Commitment of such Defaulting Lender pursuant to Section 2.12(a); and

(b) the outstanding Commitment and Loans of such Defaulting Lender shall not be
included in determining whether the Required Lenders have taken or may take any
action hereunder (including any consent to any amendment, waiver or other
modification pursuant to Section 10.02); provided, that this clause (b) shall
not apply in the case of an amendment, waiver or other modification requiring
the consent of each Lender or each Lender affected thereby.

 

35



--------------------------------------------------------------------------------

In the event that the Administrative Agent and the Borrower agree that a
Defaulting Lender has adequately remedied all matters that caused such Lender to
be a Defaulting Lender, then the Loans of the Lenders shall be readjusted to
reflect the inclusion of such Lender’s Commitments and on such date such Lender
shall purchase at par such of the Loans of the other Lenders as the
Administrative Agent shall determine may be necessary in order for the Lenders
to hold such Loans in accordance with their Applicable Percentages.

No Commitment of any Lender shall be increased or otherwise affected and, except
as otherwise expressly provided in this Section, performance by the Borrower of
its obligations hereunder and under the other Loan Documents shall not be
excused or otherwise modified, as a result of the operation of this Section. The
rights and remedies against a Defaulting Lender under this Section are in
addition to other rights and remedies that the Borrower, the Administrative
Agent, or any non-Defaulting Lender may have against such Defaulting Lender
(and, for the avoidance of doubt, each non-Defaulting Lender shall have a claim
against any Defaulting Lender for any losses it may suffer as a result of the
operation of this Section).

ARTICLE III

Representations and Warranties

The Borrower represents and warrants to the Lenders on the Effective Date and,
other than with respect to Section 3.06, on the Closing Date:

SECTION 3.01. Organization and Qualification. The Borrower is (a) duly
organized, validly existing and in good standing under the laws of the State of
Delaware, has full and adequate corporate power to carry on its business as now
conducted, and (b) duly licensed or qualified and, to the extent relevant, in
good standing in each jurisdiction in which the nature of the business
transacted by it or the nature of the property owned or leased by it makes such
licensing or qualification necessary, except where such failure to be so
licensed or qualified and in good standing would not have a Material Adverse
Effect.

SECTION 3.02. Subsidiaries. Each Significant Subsidiary is duly organized,
validly existing and in good standing (to the extent such concept is relevant to
such Person in its jurisdiction of organization) under the laws of the
jurisdiction of its organization, has the requisite power to carry on its
business as now conducted, and is duly licensed or qualified and in good
standing in each jurisdiction in which the nature of the business transacted by
it or the nature of the property owned or leased by it makes such licensing or
qualification necessary, except where such failure would not have a Material
Adverse Effect. All the issued and outstanding Equity Interests in each
Significant Subsidiary are validly issued and outstanding and fully paid and
nonassessable and all such shares owned by the Borrower or a Subsidiary are
owned, beneficially and of record, by the Borrower or such Subsidiary, free of
any Lien other than Permitted Encumbrances. The Significant Subsidiaries as of
the Effective Date are listed on Schedule 3.02.

 

36



--------------------------------------------------------------------------------

SECTION 3.03. Corporate Authority and Validity of Obligations. The Borrower has
the requisite right and authority to consummate the Loan Transactions, to enter
into this Agreement and each other Loan Document to which it is a party, to make
the Borrowings herein provided for, to issue its notes in evidence thereof and
to perform all of its obligations hereunder and under each other Loan Document
to which it is a party; each of the Loan Transactions has been duly authorized
by the Borrower and the execution, delivery and performance of this Agreement
and the other Loan Documents have been duly authorized by all necessary
corporate, company or partnership action by the Borrower and constitute valid
and binding obligations of the Borrower enforceable in accordance with their
terms; and none of the Loan Transactions, this Agreement, the other Loan
Documents and the performance or observance by the Borrower or any Subsidiary of
any of the matters or things herein or therein provided for contravene any
provision of applicable material law, any material court order, any charter or
by-law provision of the Borrower or any material contract of the Borrower.

SECTION 3.04. Margin Stock. None of the Borrower or the Subsidiaries is engaged
principally, or as one of its primary activities, in the business of extending
credit for the purpose of purchasing or carrying Margin Stock, and none of the
Borrower or Subsidiaries will use the proceeds of any Loan in a manner that
violates any provision of Regulation U or X of the Board of Governors of the
Federal Reserve System.

SECTION 3.05. Financial Reports. The consolidated balance sheet of the Borrower
and the Subsidiaries and the related consolidated statements of earnings,
shareholders’ equity and cash flows of the Borrower and the Subsidiaries and
accompanying notes thereto as at January 1, 2012, and for the year then ended,
which financial statements are accompanied by the report of
PriceWaterhouseCoopers LLP, heretofore furnished to the Administrative Agent,
fairly present in all material respects the consolidated financial condition of
the Borrower and the Subsidiaries as at such dates and their consolidated
results of operations, shareholders’ equity and cash flows for the periods then
ended in conformity with GAAP.

SECTION 3.06. No Material Adverse Change. Since January 1, 2012, there has not
occurred or become known any condition or change that has affected or would
reasonably be expected to affect materially and adversely the business, assets,
liabilities or financial condition of the Borrower, and its Subsidiaries taken
as a whole; provided, that the representation and warranty contained in this
Section 3.06 shall only be made on and as of the Effective Date.

SECTION 3.07. Litigation. There is no litigation or governmental proceeding
pending, or to the knowledge of the Borrower threatened, against the Borrower or
any Subsidiary (a) as to which there is a reasonable possibility of an adverse
determination and that, if adversely determined, would reasonably be expected to
impair the validity or enforceability of, or materially impair the ability of
the Borrower or any other Borrower to perform its obligations under, this
Agreement or any other Loan Document or (b) that, except as disclosed on
Schedule 3.07 or in the Borrower’s Form 10-Ks and 10-Qs filed with the SEC
covering periods through January 1, 2012, would reasonably be expected to result
in any Material Adverse Effect.

SECTION 3.08. Tax Returns. Except as set forth on Schedule 3.08, the Borrower
has filed consolidated United States federal income tax returns for all taxable
years ended on or before January 2, 2010, and such returns of the Borrower for
the taxable year ended January 2, 2010, and all taxable years ended before such
date have been examined and approved by the Internal Revenue Service, and any
additional assessments for any such year have been paid or

 

37



--------------------------------------------------------------------------------

the applicable statute of limitations therefor has expired. There are no
assessments pending for the consolidated United States federal income tax
returns of the Borrower and the Subsidiaries of a material nature for any
taxable year ended after January 2, 2010, nor to the knowledge of the Borrower
is any such assessment threatened, other than those provided for by adequate
reserves under GAAP.

SECTION 3.09. Approvals. No authorization, consent, license, exemption, filing
or registration with any court or governmental department, agency or
instrumentality, or any other Person, is necessary to the consummation of the
Transactions or the valid execution, delivery or performance by the Borrower of
this Agreement or any other Loan Document except for those obtained on or before
the Effective Date or those the failure of which to obtain would not
individually or in the aggregate reasonably be expected to have a Material
Adverse Effect.

SECTION 3.10. ERISA. The Borrower and each Subsidiary are in compliance in all
material respects with the Employee Retirement Income Security Act of 1974, as
amended from time to time (“ERISA”) to the extent applicable to them and have
received no notice to the contrary from the Pension Benefit Guaranty Corporation
or any successor thereto (“PBGC”). No condition exists or event or transaction
has occurred under or relating to any Plan which could reasonably be expected to
result in the incurrence by the Borrower or any Subsidiary of any material
liability, fine or penalty. Except as disclosed on Schedule 3.10 or the most
recent audited consolidated annual financial statements of the Borrower, neither
the Borrower nor any Subsidiary has any material contingent liability for any
post-retirement benefits under a Welfare Plan, other than liability for
continuation coverage under the Consolidated Omnibus Budget Reconciliation Act
of 1985, as amended.

SECTION 3.11. Environmental Matters. Except as set forth on Schedule 3.11, or
except with respect to any other matters that, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect, neither
the Borrower nor any Subsidiary (a) has failed to comply with any Environmental
Laws or to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Laws, (b) has become subject to any liability
under any Environmental Laws, (c) has received notice of any claim with respect
to any Environmental Laws or (d) knows of any basis for any liability under any
Environmental Laws.

SECTION 3.12. Properties. (a) The Borrower and each Subsidiary has good title
to, or valid leasehold interests in, all its real and personal property material
to its business, subject only to Liens permitted by Section 6.02 and except for
defects in title that could not individually or in the aggregate reasonably be
expected to result in a Material Adverse Effect.

(b) The Borrower and each Subsidiary owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by them does not infringe upon the
rights of any other Person, except for any such defects in ownership or license
rights or other infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

SECTION 3.13. Compliance with Laws. The Borrower and each Subsidiary is in
compliance with all laws, regulations and orders of the Food and Drug
Administration and each other Governmental Authority applicable to it or its
property, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.

 

38



--------------------------------------------------------------------------------

SECTION 3.14. Investment Company Status. Neither the Borrower nor any Subsidiary
is an “investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940.

SECTION 3.15. Disclosure. Neither the information contained in the Information
Memorandum relating to the Borrower, when considered together with the
information in the Borrower’s annual report on Form 10-K for the year ended
January 1, 2011 and the Borrower’s other filings with the SEC since January 1,
2011, nor any of the other reports, financial statements, certificates or other
information, in each case, relating to the Borrower, furnished by or on behalf
of the Borrower to the Administrative Agent or any Lender in connection with the
negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information relating to the Borrower so furnished)
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading. With respect to information relating
to the Snacks Business furnished by or on behalf of the Borrower to the
Administrative Agent or any Lender in connection with the negotiation of this
Agreement or delivered hereunder (as modified or supplemented by other
information relating to the Snacks Business so furnished), to the best of the
Borrower’s knowledge, such information did not contain any untrue statement.

ARTICLE IV

Conditions

SECTION 4.01. Effective Date. The effectiveness of this Agreement is subject to
the satisfaction (or waiver in accordance with Section 10.02) of the following
conditions on or prior to the Commitment Termination Date:

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement.

(b) The Administrative Agent shall have received such officer’s certificates and
documents as it may reasonably request regarding the Borrower’s organization,
existence and good standing, including (A) the articles of incorporation and
bylaws of the Borrower, (B) the resolutions of the Borrower authorizing the
Transactions, (C) a list of officers of the Borrower authorized to act in
connection with the Transactions, together with signature specimen and
incumbency certification and (D) a good standing certificate with respect to the
Borrower issued by the Secretary of State of the State of Delaware, in each
case, in form and substance reasonably satisfactory to the Administrative Agent.

 

39



--------------------------------------------------------------------------------

(c) The Administrative Agent shall have received all fees required to be paid,
and all reasonable out-of-pocket expenses for which invoices have been presented
at least 2 Business Days prior to the Effective Date (including, without
limitation, legal fees and expenses), on or prior to the Effective Date.

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

SECTION 4.02. Closing Date. The obligation of each Lender to make any Loan
hereunder is subject to the satisfaction (or waiver in accordance with
Section 10.02) of the following conditions on or (unless otherwise specified)
prior to the Commitment Termination Date:

(a) The Effective Date shall have occurred.

(b) The Acquisition shall have been consummated (or will be consummated
concurrently with the making of the Loans hereunder) in accordance with the
Transaction Agreement; provided that no amendment, modification or waiver of any
term thereof or any condition to the Borrower’s obligation to consummate the
Acquisition thereunder (other than any such amendment, modification or waiver
that is not materially adverse to any interest of the Lenders) shall have been
made or granted, as the case may be, without the prior written consent (which
consent shall not be unreasonably withheld or delayed) of the Arranger (it being
understood that any change in the price (including any price decrease) or
structure of the Acquisition will be deemed to be materially adverse to the
interests of the Lenders and will require the prior written consent (which
consent shall not be unreasonably withheld or delayed) of the Arranger).

(c) The Administrative Agent shall have received (i) unqualified audited
financial statements of the Borrower for each of the three fiscal years ending
more than 90 days prior to the Closing Date and (ii) unaudited financial
statements for any quarterly interim period or periods of the Borrower ending
more than 45 days prior to the Closing Date, together with unaudited financial
statements for the corresponding period of the prior year (all of which shall
have been reviewed by the independent accountants for the Borrower as provided
in the Statement on Auditing Standards No. 100.

(d) The Administrative Agent and the Lenders shall have received all fees
required to be paid, and all reasonable out-of-pocket expenses for which
invoices have been presented at least 2 Business Days prior to the Closing Date
(including, without limitation, legal fees and expenses), on or prior to the
Closing Date.

(e) The Lenders shall have received a favorable written opinion (addressed to
the Administrative Agent and the Lenders and dated the Closing Date) of each of
(i) Gary H. Pilnick, Senior Vice President, General Counsel, Corporate
Development and Secretary of the Borrower and (ii) Wachtell, Lipton, Rosen &
Katz, counsel for the Borrower, in each case, in form and substance reasonably
satisfactory to the Administrative Agent.

 

40



--------------------------------------------------------------------------------

(f) The Lenders shall have received (to the extent requested by any of the
Lenders), all documentation and other information required to enable compliance
with applicable “know your customer” and anti-money laundering rules and
regulations, provided that such information requests are provided to the
Borrower by the Administrative Agent not less than 10 days prior to the Closing
Date.

(g) The Target Representations and the Specified Representations shall be true
and correct on and as of the Closing Date and there shall exist no Default or
Event of Default (other than with respect to the breach of any representation or
warranty which is not a Target Representation or a Specified Representation) at
the time of or after giving effect to making of the Loans on the Closing Date.

(h) The Administrative Agent shall have received a Borrowing Request in
accordance with Section 2.03.

(i) The Lenders shall have received a certificate from the Chief Financial
Officer of the Borrower demonstrating the solvency (on a consolidated basis, pro
forma for the Transactions) of the Borrower and the Subsidiaries as of the
Closing Date, substantially in the form of Exhibit C.

(j) The Administrative Agent shall have received a certification by the
President, a Vice President or a Financial Officer of the Borrower that the
conditions set forth in this Section 4.02 have been satisfied or waived in
accordance with Section 10.02.

(k) Since September 30, 2011, there shall not have been any Target Material
Adverse Effect.

Notwithstanding the foregoing, the obligations of the Lenders to make Loans
hereunder shall not become effective unless each of the foregoing conditions is
satisfied (or waived pursuant to Section 10.02) at or prior to 11:59 p.m.,
New York City time, on December 31, 2012 (and, in the event such conditions are
not so satisfied or waived, the Commitments shall terminate at such time).

SECTION 4.03. Determinations under Sections 4.01 and 4.02. For the purposes of
determining compliance with the conditions specified in Sections 4.01 and 4.02,
each Lender shall be deemed to have consented to, approved or accepted or to be
satisfied with each document or other matter required thereunder to be consented
to or approved by or acceptable or satisfactory to the Lenders unless an officer
of the Administrative Agent responsible for the transactions contemplated by
this Agreement shall have received notice from such Lender prior to the
Effective Date or the Closing Date, as applicable, specifying its objection
thereto.

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full, the Borrower covenants and agrees with the Lenders as to itself and its
subsidiaries that:

 

41



--------------------------------------------------------------------------------

SECTION 5.01. Corporate Existence. The Borrower shall, and shall cause each
Significant Subsidiary to, preserve and maintain its corporate existence,
subject to the provisions of Section 6.04.

SECTION 5.02. Maintenance. The Borrower will maintain, preserve and keep its
property necessary to the proper conduct of its business in reasonably good
repair, working order and condition (ordinary wear and tear and damage by
casualty excepted) and will from time to time make all necessary repairs,
renewals, replacements, additions and betterments thereto so that in the
judgment of the Borrower at all times such property shall be reasonably
preserved and maintained, and will cause each Significant Subsidiary so to do
for property owned or used by it, except where the failure of which to maintain
or preserve could not reasonably be expected to have a Material Adverse Effect;
provided, however, that nothing in this Section 5.02 shall prevent the Borrower
or a Significant Subsidiary from discontinuing the operation or maintenance of
any such property if such discontinuance is, in the judgment of the Borrower,
desirable in the conduct of its business or the business of the Subsidiary and
in the reasonable opinion of the Borrower is not disadvantageous in any material
respect to the Lenders.

SECTION 5.03. Taxes. The Borrower will duly pay and discharge, and will cause
each Subsidiary to pay and discharge, all material taxes, rates, assessments,
fees and governmental charges upon or against the Borrower or such Subsidiary or
against their respective property, in each case before the same becomes
delinquent and before penalties accrue thereon, unless and to the extent that
(a) the same is being contested in good faith and by appropriate proceedings and
adequate reserves under GAAP are provided therefor or (b) the same could not
reasonably be expected to give rise to a Lien that would not be permitted under
Section 6.02(d).

SECTION 5.04. Insurance. The Borrower will insure, and keep insured, and will
cause each Subsidiary to insure, and keep insured, with reputable insurance
companies, all insurable property owned by it which is of a character usually
insured by companies similarly situated and operating like property. To the
extent usually insured (subject to self-insured retentions) by companies
similarly situated and conducting similar businesses, the Borrower will also
insure, and cause each Subsidiary to insure, employers’ and public and product
liability risks with reputable insurance companies. The Borrower will upon
request of the Administrative Agent furnish to the Administrative Agent, for
distribution to each Lender, a summary setting forth the nature and extent of
the insurance maintained pursuant to this Section 5.04.

SECTION 5.05. Financial Reports and Other Information. The Borrower will, and
will cause each Subsidiary to, maintain a standard system of accounting
substantially in accordance with GAAP and will furnish to the Lenders and their
respective duly authorized representatives such information respecting the
business and financial condition of the Borrower and the Subsidiaries as they
may reasonably request; and without any request will furnish to the
Administrative Agent, which will make available by means of electronic posting
to each Lender:

(a) within 60 days after the end of each of the first three quarterly fiscal
periods of the Borrower, a copy of the Borrower’s Form 10-Q Report filed with
the SEC;

 

42



--------------------------------------------------------------------------------

(b) within 120 days after the end of each fiscal year of the Borrower, a copy of
the Borrower’s Form 10-K Report filed with the SEC, including a copy of the
annual report of the Borrower and the Subsidiaries for such year with
accompanying financial statements, prepared by the Borrower and certified by
independent public accountants of recognized standing, in accordance with GAAP;

(c) promptly after the sending or filing thereof, copies of all proxy
statements, financial statements and reports the Borrower sends to its
shareholders, and copies of all other regular, periodic and special reports and
all registration statements the Borrower files with the SEC, or with any
national securities exchange;

(d) promptly following a request therefor, any documentation or other
information that a Lender reasonably requests in order to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA Patriot Act; and

(e) (i) promptly after the Borrower has knowledge thereof, notice (including a
description in reasonable detail) of the occurrence of any Default or Event of
Default, and (ii) within five Business Days after the Borrower has knowledge
thereof, notice of any change to any rating of the Index Debt by S&P or Moody’s.

In addition, in the event that Subsidiaries not constituting Significant
Subsidiaries shall at any time (as a result of any acquisition or disposition of
any Person or line of business involving any party other than the Borrower and
the Subsidiaries or any reorganization of the Borrower or any Subsidiaries)
represent more than 10% of Consolidated Total Assets or Consolidated Net Sales
as of such date or for such period, the Borrower will promptly designate
additional Significant Subsidiaries by written notice to the Administrative
Agent until such excess has been eliminated.

Each of the financial statements furnished to the Lenders pursuant to
subsections (a) and (b) of this Section 5.05 shall be accompanied by a
compliance certificate in substantially the form of Exhibit D signed by a
Financial Officer of the Borrower. Each financial statement furnished to the
Lenders pursuant to subsection (b) of this Section 5.05 shall also be
accompanied by a certificate signed by a Financial Officer of the Borrower
confirming compliance with the requirements set forth in the definition of
“Significant Subsidiary” and in the last sentence of the immediately preceding
paragraph, attaching a revised form of Schedule 3.02 showing all additions to
and removals from the Significant Subsidiaries since the date of the most
recently delivered form of Schedule 3.02 (or confirming that there have been no
changes from such most recently delivered form of Schedule 3.02). If the
Borrower is no longer required to file Form 10-Q and 10-K Reports with the SEC,
the Borrower will nevertheless furnish to the Lenders at the time herein above
set forth all the financial and other information that would have comprised such
filings.

Information required to be delivered pursuant to this Section may be delivered
by electronic communication (including e-mail) pursuant to procedures approved
by the Administrative Agent. If the Borrower elects to post information required
to be delivered pursuant to this Section on the Internet, such information shall
be deemed to have been delivered on the date on which the Borrower provides
notice to the Administrative Agent or the Lenders

 

43



--------------------------------------------------------------------------------

that such information has been posted on the Borrower’s website on the Internet
at http://www.kelloggs.com or at the appropriate Borrower designated website at
http://www.sec.gov or http://intralinks.com. If the Borrower provides any such
notice to the Administrative Agent, the Administrative Agent shall promptly
notify the Lenders.

SECTION 5.06. Books and Records; Inspection Rights. The Borrower will, and will
cause each Subsidiary to, keep proper books of record and account in which in
all material respects full, true and correct entries are made of all dealings
and transactions in relation to its business and activities consistent with good
business practices in the judgment of the Borrower. The Borrower will, and will
cause each Subsidiary to, permit any representatives designated by the
Administrative Agent or any Lender, upon reasonable prior notice, to visit and
inspect its properties, to examine and make extracts from its books and records,
and to discuss its affairs, finances and condition with its independent
accountants (upon reasonable notice to the Borrower and with its officers
permitted to be present at such times) and its officers, all at such reasonable
times and as often as reasonably requested.

SECTION 5.07. Compliance with Laws. The Borrower will, and will cause each
Subsidiary to, comply with all laws, rules, regulations and orders of the Food
and Drug Administration and each other Governmental Authority applicable to it
or its property, including all Environmental Laws, except where the failure to
do so, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.

ARTICLE VI

Negative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full, the Borrower covenants and agrees with the Lenders as to itself and its
subsidiaries that:

SECTION 6.01. Indebtedness. The Borrower will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist at any time:

(a) any Indebtedness of the Borrower secured by any Lien encumbering any asset
of the Borrower or any Subsidiary (other than Indebtedness of the Borrower set
forth on Schedule 6.01);

(b) any Indebtedness of any Subsidiary (other than (i) Indebtedness under the
Existing Credit Agreement to the extent not exceeding $2,000,000,000 in
aggregate principal amount, (ii) Indebtedness of any Subsidiary set forth on
Schedule 6.01, (iii) Indebtedness to the Borrower or any other Wholly Owned
Subsidiary, (iv) Indebtedness of any Person that becomes a Subsidiary after the
Effective Date that existed at the time such Person became a Subsidiary and was
not created in contemplation of or in connection with such Person becoming a
Subsidiary and refinancings thereof and (v) Indebtedness of one or more
Subsidiaries incurred to pay the consideration payable in respect of one or more
acquisitions by (A) such Subsidiary or Subsidiaries (as applicable) and (B) to
the extent permitted under the Existing Credit Agreement, the Borrower or any
Subsidiary, in each case, of all the Equity Interests or all or substantially
all the assets of any other Person or assets comprising a division or other
business unit of any other Person and refinancings thereof); or

 

44



--------------------------------------------------------------------------------

(c) any Capital Lease Obligation;

if such creation, incurrence, assumption or existence would result in the sum,
without duplication, of (i) the aggregate principal amount of Indebtedness
outstanding under clauses (a), (b) and (c) above, (ii) the aggregate principal
amount of outstanding obligations secured by Liens permitted by Section 6.02(d),
(iii) the aggregate amount of the Financed Portions of all outstanding
Securitizations and (iv) the outstanding Attributable Debt in respect of
Sale-Leaseback Transactions permitted by Section 6.03(b) exceeding 15% of
Consolidated Total Assets as of the most recent fiscal quarter end for which
financial statements for the Borrower and the Subsidiaries are available.

SECTION 6.02. Liens. The Borrower will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:

(a) Permitted Encumbrances and Liens solely for the benefit of the Borrower or
any Wholly Owned Subsidiary;

(b) any Lien on any property or asset of the Borrower or any Subsidiary existing
on the Effective Date and set forth in Schedule 6.02; provided that (i) such
Lien shall not apply to any other property or asset of the Borrower or any
Subsidiary and (ii) such Lien shall secure only those obligations which it
secures on the Effective Date and extensions, renewals and replacements thereof
that do not increase the outstanding principal amount thereof;

(c) any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary after the Effective Date prior to the time such
Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Borrower or any Subsidiary and (iii) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Subsidiary, as the case may be and extensions,
renewals and replacements thereof that do not increase the outstanding principal
amount thereof; and

(d) Liens not expressly permitted by clauses (a) through (c) above and
Securitizations; provided that the sum, without duplication, at any time of
(i) the aggregate principal amount of Indebtedness outstanding under
Sections 6.01(a), (b) and (c), (ii) the aggregate principal amount of
outstanding obligations secured by Liens permitted by this clause (d), (iii) the
aggregate amount of the Financed Portions of all outstanding Securitizations and
(iv) the outstanding Attributable Debt in respect of Sale-Leaseback Transactions
permitted by Section 6.03(b) shall not exceed 15% of Consolidated Total Assets
as of the most recent fiscal quarter end for which financial statements for the
Borrower and the Subsidiaries are available.

 

45



--------------------------------------------------------------------------------

SECTION 6.03. Sale and Leaseback Transactions. The Borrower will not, and will
not permit any Subsidiary to, enter into any Sale-Leaseback Transaction except:

(a) Sale-Leaseback Transactions existing on the Effective Date and set forth on
Schedule 6.03; and

(b) other Sale-Leaseback Transactions; provided that the sum, without
duplication, at any time of (i) the aggregate principal amount of Indebtedness
outstanding under Sections 6.01(a), (b) and (c), (ii) the aggregate principal
amount of outstanding obligations secured by Liens permitted by Section 6.02(d),
(iii) the aggregate amount of the Financed Portions of all outstanding
Securitizations and (iv) the aggregate outstanding Attributable Debt in respect
of Sale-Leaseback Transactions permitted by this clause (b) does not at any time
exceed 15% of Consolidated Total Assets as of the most recent fiscal quarter end
for which financial statements for the Borrower and the Subsidiaries are
available.

SECTION 6.04. Fundamental Changes. (a) The Borrower will not merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, or sell, transfer, lease or otherwise dispose of (in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired and whether directly or through
any merger or consolidation of, or any sale, transfer, lease or other
disposition of Equity Interests in, or the assets of, any Subsidiary), or
liquidate or dissolve, except that, if at the time thereof and immediately after
giving effect thereto no Default shall have occurred and be continuing (i) any
Person may merge into the Borrower in a transaction in which the Borrower is the
surviving corporation, (ii) any Person (other than the Borrower) may merge into
any Subsidiary in a transaction in which the surviving entity is a Subsidiary,
(iii) any Subsidiary may sell, transfer, lease or otherwise dispose of its
assets to the Borrower or to another Subsidiary and (iv) any Subsidiary may
liquidate or dissolve if the Borrower determines in good faith that such
liquidation or dissolution is in the best interests of the Borrower and is not
materially disadvantageous to the Lenders.

(b) The Borrower will not, and will not permit any Subsidiary to, engage to any
material extent in any business other than businesses of the type conducted by
the Borrower and the Subsidiaries on the date of this Agreement and businesses
reasonably related, ancillary or similar thereto or supportive thereof (it being
acknowledged and agreed by the Administrative Agent and each Lender that the
Snacks Business is reasonably related, ancillary and similar to the businesses
conducted by the Borrower and the Subsidiaries on the date of this Agreement).

SECTION 6.05. Use of Proceeds. The proceeds of the Loans will be used to fund,
in part, the Acquisition and to pay Transaction Costs. No part of the proceeds
of any Loan will be used, whether directly or indirectly, for any purpose that
entails a violation of any of the Regulations of the Board, including
Regulations U and X. Following the application of the proceeds of each Loan, not
more than 25% of the value of the assets of the Borrower and the Subsidiaries
that are subject to any arrangement hereunder whereby the Borrower’s or any
Subsidiary’s right or ability to sell, pledge or otherwise dispose of assets is
in any way restricted will be Margin Stock.

 

46



--------------------------------------------------------------------------------

SECTION 6.06. Interest Expense Coverage Ratio. The Borrower will not permit the
ratio of (a) Consolidated EBITDA to (b) Consolidated Interest Expense, in each
case for any period of four consecutive fiscal quarters ending after the
Effective Date, to be less than 4.0 to 1.0.

ARTICLE VII

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a) (i) default in the payment when due of any principal of any Loan when and as
the same shall become due and payable, whether on the date thereof or at a date
fixed for prepayment thereof or otherwise, or (ii) default for a period of five
days in the payment when due of interest or fees on any Loan, or (iii) default
for a period of 10 days in the payment when due of any other sum required to be
paid pursuant to this Agreement;

(b) default by the Borrower in the observance or performance of any of the
covenants set forth in Sections 5.01 (with respect to the Borrower’s existence)
or 5.05(e) or in Article VI (other than any default by the Borrower in the
observance or performance of any such covenants during the period on and after
the Effective Date to, but excluding, the Closing Date);

(c) default by the Borrower in the observance or performance of any other
provision hereof not mentioned in (a) or (b) above, which is not remedied within
30 days after notice thereof to the Borrower by the Administrative Agent or any
Lender (other than any default by the Borrower in the observance or performance
of any such provision during the period on and after the Effective Date to, but
excluding, the Closing Date);

(d) any representation or warranty made (or deemed made) herein by the Borrower
(other than those representations or warranties contained in Sections 3.01
through 3.05 and 3.07 through 3.15 made herein by the Borrower on the Effective
Date), or in any statement or certificate furnished by the Borrower pursuant
hereto or in connection with any Loan, proves untrue in any material respect as
of the date of the issuance or making (or deemed making) thereof;

(e) default in the payment when due, after any applicable grace period, of any
Indebtedness or any amount due under any Hedging Agreement the US Dollar
Equivalent of the aggregate principal amount of which exceeds $50,000,000 (the
“Aggregate Amount”) issued, assumed or guaranteed by the Borrower or any
Subsidiary (other than Indebtedness owing by any Subsidiary to the Borrower or
to another Subsidiary); or default or other event under any indenture, agreement
or other instrument under which any such Indebtedness is outstanding or under
any such Hedging Agreement, and such default or event shall result in the
acceleration of the maturity or the required redemption or repurchase of
Indebtedness, or the early termination of and a required payment under such
Hedging Agreement, exceeding in the aggregate such Aggregate Amount;

 

47



--------------------------------------------------------------------------------

(f) any “reportable event” (as defined in ERISA or the regulations thereunder)
which constitutes grounds for the termination of any Plan by the PBGC, or for
the appointment by an appropriate court of a trustee to administer or liquidate
any Plan, or could reasonably be expected to result in a Material Adverse
Effect, shall have occurred and be continuing 30 days after written notice to
such effect shall have been given to the Borrower by the Administrative Agent;
or any Plan shall be terminated by the PBGC; or a trustee shall be appointed to
administer any Plan; or the PBGC shall institute proceedings to administer or
terminate any Plan; and in the case of any such event the aggregate amount of
unfunded liabilities under any affected Plan shall exceed (either singly or in
the aggregate in the case of any such liability arising under more than one
Plan) $50,000,000; or the Borrower or any Subsidiary or any member of the
Controlled Group of any of them shall withdraw (completely or partially) from
any “multiemployer plan” (as defined in Section 4001(a)(3) of ERISA) and the
aggregate amount of the liability of the Borrower and the Subsidiaries to such
plan under Title IV of ERISA shall exceed (either singly or in the aggregate in
the case of any such liability arising under more than one such plan)
$50,000,000;

(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Significant Subsidiary or its debts, or of a
substantial part of its assets, under any federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Significant Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;

(h) the Borrower or any Significant Subsidiary shall (i) voluntarily commence
any proceeding or file any petition seeking liquidation, reorganization or other
relief under any federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Significant Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;

(i) the Borrower or any Significant Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;

 

48



--------------------------------------------------------------------------------

(j) one or more judgments for the payment of money in an aggregate amount in
excess of $75,000,000 (except to the extent covered by insurance as to which the
insurer has acknowledged such coverage in writing) shall be rendered against the
Borrower, any Subsidiary or any combination thereof and the same shall remain
undischarged for a period of 45 consecutive days during which execution shall
not be effectively stayed, or any action shall be legally taken by a judgment
creditor to attach or levy upon any assets of the Borrower or any Subsidiary to
enforce any such judgment; or

(k) a Change in Control shall occur;

then, and in every such event (other than an event with respect to the Borrower
described in clause (g) or (h) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) not earlier
than the date on which the Acquisition is or is to be consummated, terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower; and
in case of any event with respect to the Borrower described in clause (g) or
(h) of this Article, the Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of the Borrower accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower.

ARTICLE VIII

The Administrative Agent

In order to expedite the transactions contemplated by this Agreement, Barclays
is hereby appointed to act as Administrative Agent on behalf of the Lenders.
Each of the Lenders hereby irrevocably authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms of the Loan Documents, together with such
actions and powers as are reasonably incidental thereto.

Any bank serving as Administrative Agent hereunder shall have the same rights
and powers in its capacity as a Lender as any other Lender and may exercise the
same as though it were not the Administrative Agent, and such bank and its
Affiliates may accept deposits from, lend money to and generally engage in any
kind of business with the Company, the Borrower or any Subsidiary or other
Affiliate thereof as if it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall have no duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated by the Loan Documents that the
Administrative Agent

 

49



--------------------------------------------------------------------------------

is required to exercise in writing by the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents; provided that the Administrative Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose the Administrative Agent to liability or that is contrary to any Loan
Document or applicable law, including for the avoidance of doubt any action that
may be in violation of the automatic stay under any Debtor Relief Law or that
may effect a forfeiture, modification or termination of property of a Defaulting
Lender in violation of any Debtor Relief Law), and (c) except as expressly set
forth in the Loan Documents, the Administrative Agent shall have no duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrower or any Subsidiary that is communicated to or obtained
by the bank serving as Administrative Agent or any of its Affiliates in any
capacity. The Administrative Agent shall not be liable for any action taken or
not taken by it with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 10.02) or in the absence of its own bad
faith, gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and non-appealable judgment. The Administrative
Agent shall not be deemed to have knowledge of any Default unless and until
written notice thereof is given to the Administrative Agent by the Borrower or a
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with any Loan Document, (ii) the contents of any
certificate, report or other document delivered hereunder or in connection
herewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth in any Loan Document, (iv) the
validity, enforceability, effectiveness or genuineness of any Loan Document or
any other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article IV or elsewhere in any Loan Document, other than
to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet posting or other distribution) believed by it to
be genuine and to have been signed or sent by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person, and shall not
incur any liability for relying thereon. The Administrative Agent may consult
with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by it. The
Administrative Agent and any such sub-agent may perform any and all its duties
and exercise its rights and powers through their respective Related Parties. The
exculpatory provisions of the preceding paragraphs and the provisions of
Section 10.03 shall apply to any such sub-agent and to the Related Parties of
the Administrative Agent and any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit facility
provided for herein as well as activities as Administrative Agent. The
Administrative Agent shall not be responsible for the negligence or misconduct
of any sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non-appealable judgment that the Administrative Agent
acted in bad faith, with gross negligence or with willful misconduct in the
selection of such sub-agents.

 

50



--------------------------------------------------------------------------------

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders and the Borrower. Upon any such resignation, the Required
Lenders shall have the right (in consultation with, and (unless an Event of
Default has occurred and is continuing pursuant to Article VII) with the consent
of, the Borrower, which shall not be unreasonably withheld) to appoint a
successor. If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may (in consultation with, and (unless an Event of Default
has occurred and is continuing pursuant to Article VII), with the consent of the
Company, which shall not unreasonably withhold such consent and which shall, if
the retiring Administrative Agent shall so request, designate and approve a
successor Administrative Agent) on behalf of the Lenders, appoint a successor
Administrative Agent which shall be a bank with an office in New York, New York,
or an Affiliate of any such bank. Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder. The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After an Administrative Agent’s resignation hereunder, the provisions
of this Article and Section 10.03 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while it was acting as Administrative Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document, any
related agreement or any document furnished hereunder or thereunder.

None of the institutions named as Syndication Agent, Documentation Agent or Sole
Lead Arranger and Sole Bookrunner on the cover page of this Agreement shall, in
their capacities as such, have any duties or responsibilities of any kind under
this Agreement.

Whether or not the transactions contemplated hereby are consummated, each Lender
shall indemnify upon demand the Administrative Agent and each of the
Administrative Agent’s Related Parties (to the extent not reimbursed by or on
behalf of the Borrower and without limiting the obligations of the Borrower to
do so) on a pro rata basis (determined as of the time that the applicable
payment is sought based on each Lender’s ratable share at such time) and hold
harmless each of the Administrative Agent’s Related Parties against any and all
Indemnified Liabilities incurred by it; provided that no Lender shall be liable
for payment to any of the Administrative Agent’s Related Parties of any portion
of such Indemnified Liabilities to the extent determined in a final,
non-appealable judgment of a court of competent jurisdiction to

 

51



--------------------------------------------------------------------------------

have resulted from such Administrative Agent’s Related Parties own gross
negligence or willful misconduct (and no action taken in accordance with the
directions of the Required Lender shall be deemed to constitute gross negligence
or willful misconduct for purposes of this Section). In the case of any
investigation, litigation or proceeding giving rise to any Indemnified
Liabilities, this Section applies whether any such investigation, litigation or
proceeding is brought by any Lender or any other Person. Without limitation of
the foregoing, each Lender shall reimburse the Administrative Agent upon demand
for its ratable share of any costs or out-of-pocket expenses (including the
fees, disbursements and other charges of counsel) incurred by the Administrative
Agent in connection with preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights and
responsibilities under, this Agreement, any other Loan Document, or any document
contemplated by or referred to herein, to the extent that the Administrative
Agent is not reimbursed for such costs or expenses by or on behalf of the
Borrower.

ARTICLE IX

[Reserved]

ARTICLE X

Miscellaneous

SECTION 10.01. Notices. Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, as follows:

 

  (a) if to the Borrower,

Kellogg Company

One Kellogg Square, P.O. Box 3599

Battle Creek, MI 49016-3599

Attn: Treasurer / General Counsel

Facsimile: 269-961-3494 / 269-345-1217

Email: joel.vanderkooi@kellogg.com / gary.pilnick@kellogg.com

 

  (b) if to the Administrative Agent,

Notices (other than Requests for Loans):

Barclays Bank PLC

Bank Debt Management Group

745 Seventh Avenue

New York, NY 10019

Attn: Kellogg Portfolio Manager: Ronnie Glenn

Tel: 212-526-3987

Facsimile: 212-526-5115

Email: ronnie.glenn@barcap.com

 

52



--------------------------------------------------------------------------------

Payments and Requests for Loans:

Barclays Bank PLC

Loan Operations

1301 Avenue of the Americas

New York, NY 10019

Attn: Agency Services—Kellogg: Maria Sherry

Tel: 212-320-6209

Facsimile: 917-522-0569

Email: xrausloanops5@barclayscapital.com

(c) if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt.

SECTION 10.02. Waivers; Amendments. (a) No failure or delay by the
Administrative Agent or any Lender in exercising any right or power hereunder or
under any other Loan Document shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent and the Lenders hereunder and under any
other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of any Loan
Document or consent to any departure by the Borrower therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent or any Lender may have
had notice or knowledge of such Default at the time.

(b) None of this Agreement, any other Loan Document or any provision hereof or
thereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Borrower and the Required Lenders or
by the Borrower and the Administrative Agent with the written consent of the
Required Lenders; provided that no such agreement shall (i) increase the
Commitment of any Lender without the written consent of such Lender, (ii) reduce
the principal amount of any Loan or reduce the rate of interest thereon, or
reduce any fees payable to any Lender hereunder, without the written consent of
each Lender affected thereby, (iii) postpone the scheduled date of payment of
the principal amount of any Loan, or any interest thereon, or any fees payable
hereunder, or reduce the amount of, waive or excuse any such payment, or change
or modify the expiration date or termination provision with respect to any
Commitment, including amending or otherwise modifying the definition of
“Commitment Termination Date”, without the written consent of each Lender
affected thereby, (iv) waive or change Section 2.18(b) or (c) or any other
provision providing for the pro rata

 

53



--------------------------------------------------------------------------------

sharing of payments among the Lenders in a manner that would alter the pro rata
sharing of payments required thereby, (v) waive or change Section 2.09(e) in a
manner that would alter the pro rata reduction of the Commitments required
thereby, without the written consent of each Lender affected thereby or
(vi) waive or change any of the provisions of this Section or the definition of
“Required Lenders” or any other provision of any Loan Document specifying the
number or percentage of Lenders required to waive, amend or modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender; provided further that no such agreement shall
amend, modify or otherwise affect the rights or duties of the Administrative
Agent hereunder without the prior written consent of the Administrative Agent.
Notwithstanding the foregoing, any provision of this Agreement may be amended by
an agreement in writing entered into by the Borrower, the Required Lenders and
the Administrative Agent if (x) by the terms of such agreement the Commitment of
each Lender not consenting to the amendment provided for therein shall terminate
upon the effectiveness of such amendment and (y) at the time such amendment
becomes effective, each Lender not consenting thereto receives payment in full
of the principal of and interest accrued on each Loan made by it and all other
amounts owing to it or accrued for its account under this Agreement.

(c) Notwithstanding anything to the contrary herein, the Administrative Agent
may, with the consent of the Borrower only, amend, modify or supplement this
Agreement or any of the other Loan Documents to cure any ambiguity, omission,
mistake, defect or inconsistency.

SECTION 10.03. Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and its Affiliates, including the reasonable fees, charges and disbursements of
one outside counsel for the Administrative Agent, in connection with the
syndication of the credit facility provided for herein, the preparation and
administration of the Loan Documents or any amendments, modifications or waivers
(requested by or for the benefit of the Borrower) of the provisions hereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated) and (ii) all reasonable out-of-pocket expenses incurred by the
Administrative Agent or any Lender, including the fees, charges and
disbursements of any counsel for the Administrative Agent or any Lender, in
connection with the enforcement or protection of its rights in connection with
the Loan Documents, including its rights under this Section, or in connection
with the Loans made, including all such reasonable out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans.

(b) The Borrower shall indemnify the Administrative Agent, the Arranger and each
other agent or co-agent (if any) designated by the Arranger or the
Administrative Agent with respect to the credit facility hereunder, each Lender,
and each Related Party of any of the foregoing Persons involved directly or
indirectly in the Transactions (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (other than Excluded Taxes), including
the fees, charges and disbursements of any counsel for any Indemnitee, incurred
by or asserted (or threatened) against any Indemnitee arising out of, in
connection with, or as a result of (i) the execution or delivery of any Loan
Document or any agreement or instrument contemplated thereby, the performance by
the parties to the Loan Documents of their respective obligations thereunder or
the consummation of the Transactions or any other transactions contemplated

 

54



--------------------------------------------------------------------------------

hereby, including the arrangement and syndication of the credit facility
provided for herein, (ii) any Loan or the use of the proceeds therefrom,
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by the Borrower or any Subsidiary, or any
Environmental Liability related in any way to the Borrower or any Subsidiary, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory and regardless of whether any Indemnitee is a party thereto (and whether
brought by a third party or by the Borrower or any Affiliate of the Borrower, it
being understood that nothing herein shall relieve any Lender of liability for a
breach of its agreements contained herein) (items (i) – (iv), collectively, the
“Indemnified Liabilities”); provided (x) the Borrower’s obligation to reimburse
legal expenses shall be limited to the fees, charges and disbursements of one
counsel to such Indemnified Persons (and, if reasonably necessary, one local
counsel in any relevant jurisdiction) and, solely in the case of an actual or
potential conflict of interest, of one additional counsel (and, if reasonably
necessary, one local counsel in any relevant jurisdiction) to the affected
Indemnified Persons incurred in connection with this Agreement, the Transactions
and any related documentation (including the Loan Documents) or the
administration, amendment, modification or waiver thereof, (y) that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (A) do not result in
actual out-of-pocket loss or expense by such Indemnitee or (B) result from the
willful misconduct or gross negligence of such Indemnitee or the material breach
in bad faith by such Indemnitee of its agreements set forth in the Loan
Documents (in each case, to the extent determined by a court of competent
jurisdiction in a final and non-appealable judgment) and (z) each Indemnified
Person will repay to the Borrower any such reimbursement to the extent that it
is determined that such Indemnified Person is not entitled to indemnification by
virtue of clause (y). No Indemnitee shall be liable for any damages arising from
the use by unintended recipients of any information or other materials obtained
through internet, electronic, telecommunications or other information
transmission systems in connection with the Transactions.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent under paragraph (a) or (b) of this Section
each Lender severally agrees to pay to the Administrative Agent such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent in its capacity as such.

(d) To the extent permitted by applicable law, the Borrower shall not assert,
and it hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Transactions or any Loan or the use of the proceeds thereof.

(e) All amounts due under this Section shall be payable promptly after written
demand therefor setting forth the amount and the nature of the expense or claim,
as applicable.

 

55



--------------------------------------------------------------------------------

SECTION 10.04. Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby and, to the extent expressly contemplated hereby, the
Related Parties of each of the Administrative Agent and the Lenders) any legal
or equitable right, remedy or claim under or by reason of this Agreement.

(b) After the funding of the Loans hereunder on the Closing Date and at any time
after the Closing Date (or at any time after the Effective Date, in the case of
an assignment to any Affiliate of any Lender or during the continuance of an
Event of Default), any Lender may assign to one or more assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans at the time owing to it); provided that
(i) each of the Administrative Agent and, except in the case of an assignment to
a Lender or an Affiliate of a Lender, the Borrower must give their prior written
consent to such assignment (which consent shall not be unreasonably withheld or
delayed), (ii) except in the case of an assignment to a Lender or an Affiliate
of a Lender or an assignment of the entire remaining amount of the assigning
Lender’s Commitment and Loans, the amount of the Commitment and Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, (iii) each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement, (iv) the parties
to each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together with a processing and recordation fee of
$3,500 (which may be waived in the sole discretion of the Administrative Agent),
(v) the assignee shall not be the Borrower or an Affiliate of the Borrower and
(vi) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire; and provided further that
(A) any consent of the Borrower otherwise required under this paragraph shall
not be required if an Event of Default under Article VII has occurred and is
continuing and (B) the Borrower shall be deemed to have consented to any
assignment for which its consent is required under this paragraph unless it
shall have objected thereto by written notice to the Administrative Agent within
ten Business Days after having received written notice thereof. Subject to
acceptance and recording thereof pursuant to paragraph (d) of this Section, from
and after the effective date specified in each Assignment and Assumption, the
assignee thereunder shall be a party hereto and, to the extent of the interest
assigned by such Assignment and Assumption, have the rights and obligations of a
Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.15, 2.16, 2.17 and 10.03). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (e) of this Section.

 

56



--------------------------------------------------------------------------------

(c) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices in The City of New York a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by the Borrower
or any Lender (but only, in the case of a Lender, at the offices of the
Administrative Agent and with respect to any entry relating to such Lender’s
Commitments, Loans, and other Obligations), at any reasonable time and from time
to time upon reasonable prior notice. Notwithstanding anything to the contrary
contained in the Loan Documents, the Loans are registered obligations and the
right, title and interest of the Lenders in and to such Loans, as the case may
be, shall be transferable only in accordance with the terms hereof. This
Section 10.04(c) shall be construed so that the Loans are at all times
maintained in “registered form” within the meaning of Sections 163(f), 871(h)(2)
and 881(c)(2) of the Code.

(d) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

(e) After the funding of the Loans hereunder on the Closing Date and at any time
after the Closing Date (or at any time after the Effective Date, in the case of
the sale of a participation to any Affiliate of any Lender or during the
continuance of an Event of Default), any Lender may, upon notice to the Borrower
and the Administrative Agent, sell participations to one or more banks or other
entities (each a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitments
and the Loans owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce the Loan Documents and
to approve any amendment, modification or waiver of any provision of the Loan
Documents; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 10.02(b) that
affects such Participant. Subject to paragraph (f) of this Section, the Borrower
agrees that each Participant shall be entitled to the benefits of Sections 2.15,
2.16 and 2.17 (subject to such Participant’s compliance with Section 2.17(e)) to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 10.08 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.18(c) as though it were a Lender.

 

57



--------------------------------------------------------------------------------

(f) A Participant shall not be entitled to receive any greater payment under
Section 2.15 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.17 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.17(e) as
though it were a Lender.

(g) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(h) Each Lender that sells a participation shall, acting solely for this purpose
as a non-fiduciary agent of the Borrower (and such agency being solely for tax
purposes), maintain a register in the United States on which it enters the name
and address of each Participant and the principal amounts (and stated interest)
of each Participant’s interest in the Loans or other Obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any Commitments, Loans or other Obligations under
any Loan Document) except to the extent that such disclosure is necessary to
establish that any such Commitment, Loan or other Obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.

(i) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Bank”) may grant to a special purpose funding vehicle (an “SPC”) of
such Granting Bank, identified as such in writing from time to time by the
Granting Bank to the Administrative Agent and the Borrower, the option to
provide to the Borrower all or any part of any Loan that such Granting Bank
would otherwise be obligated to make to the Borrower pursuant to Section 2.01,
as the case may be; provided that (i) nothing herein shall constitute a
commitment to make any Loan by any SPC and (ii) if an SPC elects not to exercise
such option or otherwise fails to provide all or any part of such Loan, the
Granting Bank shall be obligated to make such Loan pursuant to the terms hereof.
The making of a Loan by an SPC shall be deemed to utilize the applicable
Commitment of the Granting Bank to the same extent, and as if, such Loan were
made by the Granting Bank. Each party hereto hereby agrees that no SPC shall be
liable for any payment under this Agreement for which a Lender would otherwise
be liable, for so long as, and to the extent, the related Granting Bank makes
such payment. In furtherance of the foregoing, each party hereto hereby agrees
that, prior to the date that is one year and one day after the

 

58



--------------------------------------------------------------------------------

payment in full of all outstanding senior indebtedness of any SPC, it will not
institute against, or join any other person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
or similar proceedings under the laws of the United States or any State thereof.
In addition, notwithstanding anything to the contrary contained in this
Section 10.04, any SPC may (i) with notice to, but without the prior written
consent of, the Borrower and the Administrative Agent and without paying any
processing fee therefor, assign all or a portion of its interests in any Loans
to its Granting Bank or to any financial institutions (if consented to by the
Borrower and Administrative Agent) providing liquidity and/or credit facilities
to or for the account of such SPC to fund the Loans made by such SPC or to
support the securities (if any) issued by such SPC to fund such Loans and
(ii) disclose on a confidential basis any non-public information relating to its
Loans (but not relating to the Borrower, except with its consent) to any rating
agency, commercial paper dealer or provider of any surety, guarantee or credit
or liquidity enhancement to such SPC.

SECTION 10.05. Survival. All covenants, agreements, representations and
warranties made by the Borrower herein, in the other Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid and so long as the
Commitments have not expired or terminated. The provisions of Sections 2.15,
2.16, 2.17 and 10.03 and Article VIII shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of the Loans, the expiration or termination of the Commitments or
the termination of this Agreement or any provision hereof.

SECTION 10.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signature of each of the other parties hereto and their
respective successors and assigns. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy or other electronic transmission
shall be effective as delivery of a manually executed counterpart of this
Agreement.

SECTION 10.07. Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions of such Loan Document; and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

 

59



--------------------------------------------------------------------------------

SECTION 10.08. Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other obligations at any time owing by such Lender or Affiliate to or
for the credit or the account of the Borrower (other than payroll accounts and
trust accounts) against any of and all the obligations of the Borrower now or
hereafter existing under this Agreement held by such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement. The
rights of each Lender under this Section are in addition to and shall not limit
other rights and remedies (including other rights of setoff) which such Lender
may have.

SECTION 10.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(b) The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of the Supreme Court of the State of
New York sitting in New York County and of the United States District Court of
the Southern District of New York, and any appellate court from any thereof, in
any action or proceeding arising out of or relating to any Loan Document, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or any other Loan
Document shall affect any right that the Administrative Agent or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
any other Loan Document against the Borrower or its properties in the courts of
any jurisdiction.

(c) The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Loan Document in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 10.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party hereto or thereto to
serve process in any other manner permitted by law.

 

60



--------------------------------------------------------------------------------

SECTION 10.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

SECTION 10.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 10.12. Confidentiality. (a) The Administrative Agent and each Lender
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (i) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (ii) to the extent requested
by any regulatory authority, (iii) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process (in which case the
Administrative Agent or Lender, as applicable, agrees to the extent permitted
under applicable law to inform the Borrower promptly in advance of such
disclosure), (iv) to any other party to this Agreement, (v) in connection with
the exercise of any remedies hereunder or any suit, action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder, (vi) subject to an agreement containing provisions
substantially the same as those of this Section, to (A) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (B) any actual or prospective
counterparty to any swap or derivative transaction relating to the Borrower and
its obligations, or any advisor of any such counterparty, (vii) with the consent
of the Borrower or (viii) to the extent such Information (A) becomes publicly
available other than as a result of a breach of this Section or (B) becomes
available to the Administrative Agent or any Lender on a nonconfidential basis
from a source, other than the Borrower, which the Administrative Agent or
Lender, as applicable, reasonably believes has no confidentiality or fiduciary
obligation to the Borrower with respect to such Information. For the purposes of
this Section, “Information” means all information received from the Borrower
relating to the Borrower or its business, other than any such information that
is available to the Administrative Agent or any Lender on a nonconfidential
basis prior to disclosure by the Borrower; provided that, in the case of
information received from the Borrower after the Effective Date, such
information is identified at the time of delivery as confidential. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as a prudent Person engaged in the same
business or following customary procedures for such business would accord to its
own confidential information.

 

61



--------------------------------------------------------------------------------

(b) Each Lender acknowledges that information furnished to it pursuant to this
Agreement may include material non-public information concerning the Borrower
and the Subsidiaries or the Borrower’s securities, and confirms that it has
developed compliance procedures regarding the use of material non-public
information and that it will handle such material non-public information in
accordance with those procedures and applicable law, including federal and state
securities laws.

(c) All information, including requests for waivers and amendments, furnished by
the Borrower or the Administrative Agent pursuant to, or in the course of
administering, this Agreement will be syndicate-level information, which may
contain material non-public information about the Borrower and the Subsidiaries
or the Borrower’s securities. Accordingly, each Lender represents to the
Borrower and the Administrative Agent that it has identified in its
Administrative Questionnaire a credit contact who may receive information that
may contain material non-public information in accordance with its compliance
procedures and applicable law, including federal and state securities laws, and
such credit contact shall be bound by such Lender’s confidentiality obligations
hereunder.

SECTION 10.13. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

SECTION 10.14. [Reserved]

SECTION 10.15. USA Patriot Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act, it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with its requirements.

SECTION 10.16. No Fiduciary Relationship. The Borrower, on behalf of itself and
its subsidiaries, agrees that in connection with all aspects of the transactions
contemplated hereby or by the other Loan Documents and any communications in
connection therewith, the Borrower, its subsidiaries and its Affiliates, on the
one hand, and the Administrative Agent, the Lenders and their Affiliates, on the
other hand, will have a business relationship that does not create, by
implication or otherwise, any fiduciary duty on the part of the Administrative
Agent, the Lenders or their Affiliates, and no such duty will be deemed to have
arisen in connection with any such transaction or communications.

[Signature Pages To Follow]

 

62



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

KELLOGG COMPANY, as Borrower by   /s/ Joel Vanderkooi   Name: Joel Vanderkooi  
Title: Vice President – Treasurer

[Signature Page to Kellogg Company 364-Day Bridge Term Loan Agreement]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, individually and as Administrative Agent, by   /s/ Ritam
Bhalla   Name: Ritam Bhalla   Title: Director

[Signature Page to Kellogg Company 364-Day Bridge Term Loan Agreement]



--------------------------------------------------------------------------------

JPMorgan Chase Bank, N.A., as Lender by   /s/ Tony Yung   Name: Tony Yung  
Title: Executive Director

[Signature Page to Kellogg Company 364-Day Bridge Term Loan Agreement]



--------------------------------------------------------------------------------

Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland,” New
York Branch, as Lender   by   /s/ Anne Greven     Name: Anne Greven     Title:
Managing Director   by   /s/ Andrew Sherman     Name: Andrew Sherman     Title:
Managing Director

[Signature Page to Kellogg Company 364-Day Bridge Term Loan Agreement]



--------------------------------------------------------------------------------

Wells Fargo Bank, N.A., as Lender by   /s/ Daniel R. Van Aken   Name: Daniel R.
Van Aken   Title: Director

[Signature Page to Kellogg Company 364-Day Bridge Term Loan Agreement]



--------------------------------------------------------------------------------

Citibank, N.A., as Lender by   /s/ Carolyn Kee   Name: Carolyn Kee   Title: Vice
President

[Signature Page to Kellogg Company 364-Day Bridge Term Loan Agreement]



--------------------------------------------------------------------------------

Deutsche Bank AG Cayman Islands Branch, as Lender by   /s/ Heidi Sandquist  
Name: Heidi Sandquist   Title: Director by   /s/ Ming K. Chu   Name: Ming K. Chu
  Title: Vice President

[Signature Page to Kellogg Company 364-Day Bridge Term Loan Agreement]



--------------------------------------------------------------------------------

HSBC Bank USA, National Association, as Lender by   /s/ Alan Vitulich   Name:
Alan Vitulich   Title: Vice President

[Signature Page to Kellogg Company 364-Day Bridge Term Loan Agreement]



--------------------------------------------------------------------------------

The Bank of Tokyo-Mitsubishi UFJ, Ltd., as Lender by   /s/ Victor Pierzchalski  
Name: Victor Pierzchalski   Title: Authorized Signatory

[Signature Page to Kellogg Company 364-Day Bridge Term Loan Agreement]



--------------------------------------------------------------------------------

US Bank, National Association, as Lender by   /s/ Harry J. Brown   Name: Harry
J. Brown   Title: Vice-President

[Signature Page to Kellogg Company 364-Day Bridge Term Loan Agreement]